 

Exhibit 10.37

 

$500,000,000

 

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

dated as of

 

December 18, 2003

 

among

 

MEADWESTVACO CORPORATION,

 

the banks and financial institutions listed on the signature pages hereof,

 

THE BANK OF NEW YORK, as Administrative Agent,

 

BANK ONE, NA, as Syndication Agent,

 

JP MORGAN CHASE BANK, CITIBANK, N.A. and BANK OF AMERICA, N.A.,

as Documentation Agents,

 

BARCLAYS BANK PLC, COMMERZBANK AG NEW YORK AND GRAND CAYMAN

BRANCHES, FLEET NATIONAL BANK, THE BANK OF NOVA SCOTIA and

WACHOVIA BANK, as Managing Agents,

 

and

 

SUMITOMO MITSUI BANKING CORPORATION and SUNTRUST BANK, as Co-Agents

 

--------------------------------------------------------------------------------

 

BNY CAPITAL MARKETS, INC. and BANC ONE CAPITAL MARKETS, INC.,

as Lead Arrangers and Book Runners

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Table of Contents

 

     Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

   1

Section 1.1

  

Definitions

   1

Section 1.2

  

Accounting Terms and Determinations

   12

Section 1.3

  

Types of Borrowing

   12

ARTICLE 2 THE CREDITS

   12

Section 2.1

  

Commitments to Lend

   12

Section 2.2

  

Notice of Committed Borrowing

   13

Section 2.3

  

Money Market Borrowings

   13

Section 2.4

  

Notice to Banks; Funding of Loans

   16

Section 2.5

  

Notes

   17

Section 2.6

  

Maturity of Loans

   18

Section 2.7

  

Interest Rates

   18

Section 2.8

  

Fees

   20

Section 2.9

  

Optional Termination or Reduction of Commitments

   21

Section 2.10

  

Mandatory Termination of Commitment; Effect of Termination or Reduction

   21

Section 2.11

  

Optional Prepayments

   21

Section 2.12

  

General Provisions as to Payments

   21

Section 2.13

  

Funding Losses

   22

Section 2.14

  

Computation of Interest and Fees

   22

Section 2.15

  

Special Mandatory Prepayment/Commitment Termination

   22

Section 2.16

  

Letters of Credit

   23

ARTICLE 3 CONDITIONS

   27

Section 3.1

  

Effectiveness

   27

Section 3.2

  

Closing

   28

ARTICLE 4 REPRESENENTATIONS AND WARRANTIES

   29

Section 4.1

  

Corporate Existence and Power

   29

Section 4.2

  

Corporate and Governmental Authorization; No Contravention

   29

Section 4.3

  

Binding Effect

   29

Section 4.4

  

Financial Information

   29

Section 4.5

  

Litigation

   30

Section 4.6

  

Compliance with ERISA

   30

Section 4.7

  

Subsidiaries

   30

 

i



--------------------------------------------------------------------------------

Section 4.8

  

Not an Investment Company

   30

ARTICLE 5 COVENANTS

   30

Section 5.1

  

Information

   30

Section 5.2

  

Maintenance of Property; Insurance

   31

Section 5.3

  

Payment of Taxes and Assessments, Conduct of Business and Maintenance of
Existence

   31

Section 5.4

  

Compliance with Laws

   32

Section 5.5

  

Restrictions on Sale and Lease-Back Transactions

   32

Section 5.6

  

Negative Pledge

   33

Section 5.7

  

Consolidations, Mergers and Sales of Assets

   35

Section 5.8

  

Use of Proceeds

   36

Section 5.9

  

Total Debt to Total Capitalization Ratio

   36

Section 5.10

  

Subsidiary Debt

   37

ARTICLE 6 DEFAULTS

   37

Section 6.1

  

Events of Default

   37

Section 6.2

  

Notice of Default

   39

ARTICLE 7 THE AGENTS

   39

Section 7.1

  

Appointment and Authorization

   39

Section 7.2

  

Agents and Affiliates

   39

Section 7.3

  

Action by Agents

   39

Section 7.4

  

Consultation with Experts

   39

Section 7.5

  

Liability of Agents

   40

Section 7.6

  

Indemnification

   40

Section 7.7

  

Credit Decision

   40

Section 7.8

  

Successor Administrative Agent

   40

Section 7.9

  

Syndication Agent, Documentation Agents, Managing Agents and Co-Agents

   41

ARTICLE 8 CHANGE IN CIRCUMSTANCES

   41

Section 8.1

  

Basis for Determining Interest Rate Inadequate or Unfair

   41

Section 8.2

  

Illegality

   41

Section 8.3

  

Increased Cost and Reduced Return

   42

Section 8.4

  

Base Rate Loans Substituted for Affected Fixed Rate Loans

   43

Section 8.5

  

Substitution or Removal of Bank

   44

ARTICLE 9 MISCELLANEOUS

   45

Section 9.1

  

Notices

   45

Section 9.2

  

No Waivers

   45

Section 9.3

  

Expenses; Documentary Taxes; Indemnification

   45

 

ii



--------------------------------------------------------------------------------

Section 9.4

  

Sharing of Set-Offs

   46

Section 9.5

  

Amendments and Waivers

   46

Section 9.6

  

Successors and Assigns

   47

Section 9.7

  

Collateral

   49

Section 9.8

  

New York Law

   49

Section 9.9

  

Jurisdiction; Consent to Service of Process

   49

Section 9.10

  

Jury Trial

   49

Section 9.11

  

Counterparts; Integration

   50

Section 9.12

  

Tax Disclosure

   50

Section 9.13

  

Additional Agreement

   50

 

Exhibit A - Note Exhibit B - Money Market Quote Request Exhibit C - Invitation
for Money Market Quotes Exhibit D - Money Market Quote Exhibit E - Form of
Assignment and Acceptance

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED 5 YEAR CREDIT AGREEMENT, dated as of December 18, 2003,
among MEADWESTVACO CORPORATION, the banks and financial institutions listed on
the signature pages hereof, THE BANK OF NEW YORK, as Administrative Agent, BANK
ONE, NA, as Syndication Agent, JP MORGAN CHASE BANK, CITIBANK, N.A., and BANK OF
AMERICA, N.A., as Documentation Agents, BARCLAYS BANK PLC, COMMERZBANK AG NEW
YORK AND GRAND CAYMAN BRANCHES, FLEET NATIONAL BANK, THE BANK OF NOVA SCOTIA and
WACHOVIA BANK, as Managing Agents, SUMITOMO MITSUI BANKING CORPORATION and
SUNTRUST BANK, as Co-Agents.

 

I. Reference is made to the FIVE-YEAR CREDIT AGREEMENT (as amended, supplemented
or otherwise modified up to, but excluding, the date hereof, the “Existing
Agreement”), dated as of December 21, 2001, among MEADWESTVACO CORPORATION, the
banks and financial institutions listed on the signature pages thereof, THE BANK
OF NEW YORK, as Administrative Agent, BANK ONE, NA, as Syndication Agent, JP
MORGAN CHASE BANK, CITICORP USA, INC. and BANK OF AMERICA, N.A., as
Documentation Agents, BARCLAYS BANK PLC, COMMERZBANK AG NEW YORK AND GRAND
CAYMAN BRANCHES, FLEET NATIONAL BANK, THE BANK OF NOVA SCOTIA and WACHOVIA BANK,
as Managing Agents, and SUMITOMO MITSUI BANKING CORPORATION and SUNTRUST BANK,
as Co-Agents.

 

II. This Agreement amends and restates the Existing Agreement in its entirety.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.1 Definitions. The following terms, as used herein, have the following
meanings:

 

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.

 

“Adjusted London Interbank Offered Rate” has the meaning, set forth in Section
2.7(b).

 

“Administrative Agent” means The Bank of New York in its capacity as
Administrative Agent hereunder, and its successors in such capacity.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.

 

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with, such Person. For purposes of
this definition, “control” (including, with correlative meaning, the term
“controlled”), as applied to any Person, means the

 

1



--------------------------------------------------------------------------------

possession, directly or indirectly, of the power to direct the management and
policies of that Person, whether through the ownership of voting securities or
otherwise.

 

“Agent” means the Administrative Agent, the Syndication Agent, the Documentation
Agents, the Managing Agents or the Co-Agents, as the context may require.

 

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of its
Money Market Loans, its Money Market Lending Office.

 

“Applicable Percentage” means (i) with respect to Euro-Dollar Borrowings and the
fee referred to in Section 2.8(d)(i), at all times during which the applicable
Pricing Level set forth below is in effect, the percentage set forth below for
such Pricing Level under the heading “Euro-Dollar Margin and LC Fee” and (ii)
with respect to the Facility Fee, at all times during which the applicable
Pricing Level set forth below is in effect, the percentage set forth below for
such Pricing Level under the heading “Facility Fee Rate”:

 

Pricing
Levels

--------------------------------------------------------------------------------

 

Euro-Dollar
Margin and LC Fee

--------------------------------------------------------------------------------

 

Facility Fee
Rate

--------------------------------------------------------------------------------

I

  0.2900%   0.0850%

II

  0.4000%   0.1000%

III

  0.5000%   0.1250%

IV

  0.6000%   0.1500%

V

  0.8000%   0.2000%

VI

  1.0000%   0.2500%

 

Changes in the Applicable Percentage resulting from a change in the Pricing
Level shall become effective on the effective date of any change in the Senior
Unsecured Debt Rating from S&P or Moody’s, as the case may be. Notwithstanding
anything herein to the contrary, in the event that (A) the applicable Senior
Unsecured Debt Ratings by S&P and Moody’s are split-rated (i) by one rating
category, the Pricing Level shall be determined by the higher of such two rating
categories, and (ii) by more than one ratings category, the Pricing Level shall
be one rating category below the higher of the two ratings categories, (B)
either S&P or Moody’s (but not both) shall no longer issue a rating for the
Borrower’s senior unsecured long-term debt, the Pricing Level shall be
determined by the remaining Senior Unsecured Debt Rating, and (C) in the event
that both S&P and Moody’s shall no longer issue a rating for the Borrower’s
senior unsecured long-term debt unless and until the date, if any, that the
Borrower and Required Lenders agree on a different arrangement, the existing
Pricing Level shall continue in effect for the 60 day period immediately
following such event and Pricing Level VI shall apply at all times after such
period.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.6),

 

2



--------------------------------------------------------------------------------

and accepted by the Administrative Agent, substantially in the form of Exhibit E
or any other form approved by the Administrative Agent.

 

“Bank” means each bank or financial institution listed on the signature pages
hereof, and its successors.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of  1/2 of 1% plus the Federal Funds
Rate for such day.

 

“Base Rate Loan” means a Committed Loan to be made by a Bank as a Base Rate Loan
in accordance with the applicable Notice of Committed Borrowing or pursuant to
Article 8.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3 (3) of ERISA which is not a Plan or a Multiemployer Plan
and which is maintained or otherwise contributed to by any member of an ERISA
Group.

 

“Borrower” means MeadWestvaco Corporation, a Delaware corporation, and its
successors.

 

“Borrowing” has the meaning, set forth in Section 1.3.

 

“Cabin Bluff Notes” means the Loan and Guaranty Agreement, dated as of August
23, 1998, among Cabin Bluff Partners, The Mead Corporation and Scott Paper
Company, as guarantors, and the Sumitomo Bank, Limited, New York Branch, or the
Loan and Guaranty Agreement among Cabin Bluff Partners, The Mead Corporation and
Kimberly-Clark Corporation, as guarantors, the lenders party thereto, The
Sumitomo Bank, Limited, New York Branch, as a lender and syndication agent, Bank
of America, N.A. (successor to Bank of America National Trust and Savings
Association), as a lender and documentation agent, and The Chase Manhattan Bank,
as a lender and administrative agent, as the same or any substitute or
replacement agreement may be amended, restated, modified or replaced from time
to time.

 

“Change of Control” has the meaning set forth in Section 2.15.

 

“Co-Agents” means Sumitomo Mitsui Banking Corporation and Suntrust Bank in their
capacity as Co-Agents hereunder, and their respective successors in such
capacity.

 

“Commitment” means, with respect to each Bank, the amount set forth opposite the
name of such Bank on the signature pages hereof, as such amount may be changed
from time to time pursuant to Sections 2.9, 2.10, 2.15, 8.5 and 9.6.

 

“Committed Loan” means a loan made by a Bank pursuant to Section 2.1.

 

3



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means the total of all the assets appearing
on the consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries less the following:

 

(1) current liabilities, including liabilities for indebtedness maturing more
than 12 months from the date of the original creation thereof but maturing,
within 12 months from the date of determination;

 

(2) reserves for depreciation and other asset valuation reserves;

 

(3) intangible assets such as goodwill, trademarks, trade names, patents, and
unamortized debt discount and expense carried as an asset on said balance sheet;
and

 

(4) appropriate adjustments on account of minority interests of other persons
holding stock in any Subsidiary of the Borrower.

 

Consolidated Net Tangible Assets shall be determined in accordance with
generally accepted accounting principles and practices applicable to the type of
business in which the Borrower and its Subsidiaries are engaged and which are
approved by the independent accountants regularly retained by the Borrower, and
may be determined as of a date not more than sixty days prior to the happening
of the event for which such determination is being made.

 

“Consolidated Subsidiary” means at any date and with respect to the Borrower,
any Subsidiary or other entity the accounts of which would be consolidated with
those of the Borrower in its consolidated financial statements if such
statements were prepared as of such date.

 

“Corporation” includes corporations, partnerships, associations, companies and
business trusts.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of (i)
the aggregate outstanding principal balance of its Loans, plus (ii) such
Lender’s LC Exposure.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, and (iii) all Debt of
others guaranteed directly or indirectly by such Person.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defeased Debt” means any Debt which has been defeased (a)(i) in accordance with
generally accepted accounting principles or (ii) pursuant to the deposit of
cash, or debt securities backed by the full faith and credit of the United
States, in either case in an amount sufficient to satisfy all such Debt at
maturity or redemption, as applicable, and all payments of interest and premium,
if any, in a trust or account created or pledged for the sole benefit of the
holders of such Debt, and subject to no other Lien, and (b) in accordance with
the other applicable terms of the instrument governing such Debt.

 

4



--------------------------------------------------------------------------------

“Documentation Agents” means JP Morgan Chase Bank, Citibank, N.A. and Bank of
America, N.A. in their capacity as Documentation Agents hereunder, and their
respective successors in such capacity.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent.

 

“Domestic Subsidiary” means any Subsidiary which owns a Principal Property.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.1.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of Corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

 

“Euro-Dollar Loan” means a Committed Loan to be made by a Bank as a Euro-Dollar
Loan in accordance with the applicable Notice of Committed Borrowing.

 

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.7(b).

 

5



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 6.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Agreement” has the meaning set forth in Recital I hereof.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

“Fixed Rate Loans” means Euro-Dollar Loans or Money Market Loans (excluding
Money Market LIBOR Loans bearing interest at the Base Rate pursuant to Section
8.1 (a)) or any combination of the foregoing.

 

“Guarantee Agreement” has the meaning set forth in the Existing Agreement.

 

“Guarantors” has the meaning set forth in the Existing Agreement.

 

“Interest Period” means: (1) with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Borrowing and ending two weeks or one,
two, three or six months thereafter, as the Borrower may elect in the applicable
Notice of Borrowing; provided that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls (i) after the Maturity
Date, or (ii) in another calendar month, in either of which case such Interest
Period shall end on the next preceding Euro-Dollar Business Day;

 

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

 

(c) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date;

 

6



--------------------------------------------------------------------------------

(2) with respect to each Base Rate Borrowing, the period commencing on the date
of such Borrowing and ending 30 days thereafter; provided that:

 

(a) any Interest Period (other than an Interest Period determined pursuant to
clause (b) below) which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding, Euro-Dollar Business Day;
and

 

(b) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date;

 

(3) with respect to each Money Market LIBOR Borrowing, the period commencing on
the date of such Borrowing and ending such whole number of months thereafter
(but not more than 6) as the Borrower may elect in accordance with Section 2.3;
provided that:

 

(a) any Interest Period (other than a Interest Period determined pursuant to
clause (c) below) which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding Euro-Dollar Business Day
unless such Euro-Dollar Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Euro-Dollar Business
Day;

 

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

 

(c) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date; and

 

(4) with respect to each Money Market Absolute Rate Borrowing, the period
commencing on the date of such Borrowing and ending such number of days
thereafter (but not less than 7 nor more than 180 days) as the Borrower may
elect in accordance with Section 2.3; provided that:

 

(a) any Interest Period (other than an Interest period defined pursuant to
clause (b) below) which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding Euro-Dollar Business Day;
and

 

(b) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Issuing Bank” means The Bank of New York, Bank One, NA, JP Morgan Chase Bank,
Citicorp USA, Inc. and/or Bank of America, N.A., each in its capacity as an
issuer of Letters of Credit.

 

7



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

 

“LC Exposure” means, at any time, (i) with respect to all of the Banks, the sum,
without duplication, of (a) the aggregate undrawn amount of all outstanding
Letters of Credit at such time plus (b) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time and (ii) with respect to each Bank, its Lender Percentage of the
amount determined under clause (i).

 

“Lender” means a Bank or an Issuing Bank.

 

“Lender Percentage” means, with respect to any Bank at any time, a percentage
equal to a fraction, the numerator of which is such Bank’s Commitment, and the
denominator of which is the aggregate Commitments of all Banks.

 

“Letter of Credit” means any letter of credit (and any successive renewals
thereof) issued pursuant to this Agreement.

 

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to Section
2.3.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

 

“Loan” means a Base Rate Loan or a Euro-Dollar Loan or a Money Market Loan and
“Loans” means Base Rate Loans or Euro-Dollar Loans or Money Market Loans or any
combination of the foregoing.

 

“Loan Documents” means the Agreement, the Notes, and the documentation in
respect of each Letter of Credit, and “Loan Document” means any one of them.

 

“Loan Parties” has the meaning set forth in the Existing Agreement.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.7(b).

 

“Managing Agents” means Barclays Bank PLC, Commerzbank AG New York and Grand
Cayman Branches, Fleet National Bank, The Bank of Nova Scotia and Wachovia Bank
in their capacity as Managing Agents hereunder, and their respective successors
in such capacity.

 

“Material Debt” means Debt (other than the Notes) of the Borrower and/or one or
more of its Domestic Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal amount exceeding $75,000,000.

 

8



--------------------------------------------------------------------------------

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $75,000,000.

 

“Maturity Date” means December 21, 2006, or, if such day is not a Euro-Dollar
Business Day, the next preceding Euro-Dollar Business Day.

 

“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d).

 

“Money Market Absolute Rate Loan” mean a loan to be made by a Bank pursuant to
an Absolute Rate Auction.

 

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.

 

“Money Market LIBOR Loan” means a loan to be made by a Bank pursuant to a LIBOR
Auction (including such a loan bearing interest at the Base Rate pursuant to
Section 8.1 (a)).

 

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

 

“Money Market Margin” has the meaning set forth in Section 2.3(d).

 

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.3.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“mortgage” has the meaning set forth in Section 5.6.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of an ERISA Group
has an obligation to make contributions or has within the preceding five plan
years made contributions, including for these purposes any Person which ceased
to be a member of such ERISA Group during such five year period.

 

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.2) or a Notice of Money Market Borrowing (as defined in Section
2.3(f)).

 

9



--------------------------------------------------------------------------------

“Other Credit Agreement” means the Second Amended and Restated 364-Day Credit
Agreement, dated as of the date hereof, among the Borrower, the lenders listed
therein, The Bank of New York, as administrative agent, Bank One, NA, as
syndication agent, JP Morgan Chase Bank, Citibank, N.A. and Bank of America,
N.A., as documentation agents, Barclays Bank PLC, UBS AG, Stamford Branch and
Wachovia Bank, as senior managing agents, Sumitomo Mitsui Banking Corporation
and Suntrust Bank, as managing agents, and The Northern Trust Company, as
co-agent, as amended, supplemented or otherwise modified.

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 9.6(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of any ERISA Group
for employees of any member of such ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of such ERISA Group for employees of any Person which
was at such time a member of such ERISA Group.

 

“Pricing Level I” will be applicable for so long as the Senior Unsecured Debt
Rating is A or higher by S&P or A2 or higher by Moody’s.

 

“Pricing Level II” will be applicable for so long as the Senior Unsecured Debt
Rating is A- or higher by S&P or A3 or higher by Moody’s and Pricing Level I is
not applicable.

 

“Pricing Level III” will be applicable for so long as the Senior Unsecured Debt
Rating is BBB+ or higher by S&P or Baal or higher by Moody’s and neither Pricing
Level I nor II is applicable.

 

“Pricing Level IV” will be applicable for so long as the Senior Unsecured Debt
Rating is BBB or higher by S&P or Baa2 or higher by Moody’s and none of Pricing
Levels I, II or III are applicable.

 

“Pricing Level V” will be applicable for so long as the Senior Unsecured Debt
Rating is BBB- or higher by S&P or Baa3 or higher by Moody’s and none of Pricing
Levels I, II, III or IV are applicable.

 

10



--------------------------------------------------------------------------------

“Pricing Level VI” will be applicable for so long as the Senior Unsecured Debt
Rating is less than or equal to BB+ by S&P or less than or equal to Bal by
Moody’s or none of Pricing Levels I, II, III, IV or V are applicable.

 

“Prime Rate” means the rate of interest publicly announced by the Administrative
Agent in New York City from time to time as its prime commercial lending rate.

 

“Principal Property” means any mill, converting plant, manufacturing plant,
manufacturing facility, including, in each case, the equipment therein, or
timberlands, located within the continental United States of America (other than
any of the foregoing acquired principally for the control or abatement of
atmospheric pollutants or contaminants or water, noise, odor or other pollution,
or any facility financed from the proceeds of pollution control or revenue
bonds), having a gross book value (without deductions of any applicable
depreciation reserves) on the date as of which the determination is being made
of more than two percent of Consolidated Net Tangible Assets, but shall not
include any minerals or mineral rights, or any timberlands designated by the
Board of Directors of the Borrower or of a Domestic Subsidiary thereof, as the
case may be, as being held primarily for development and/or sale.

 

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

 

“Reference Banks” means the principal London offices of the Administrative Agent
and the Syndication Agent.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Required Banks” means at any time Banks having, more than 50% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding Notes evidencing more than 50% of the aggregate unpaid principal amount
of the Loans.

 

“Responsible Officer” means the chief executive officer, the chief financial
officer, the chief accounting officer, the treasurer or the general counsel of
the Borrower.

 

“Revolving Credit Period” means the period from and including the Effective Date
to but excluding the Maturity Date.

 

“S&P” means Standard & Poor’s Rating Group, a division of the McGraw-Hill
Companies, or any successor thereto.

 

“Senior Unsecured Debt Ratings” means the Borrower’s senior unsecured non-credit
enhanced long-term debt ratings designated from time to time by S&P and Moody’s.

 

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” of the Borrower as defined in Rule 1-02 of Regulation S-X under the
Securities Exchange Act of 1934.

 

11



--------------------------------------------------------------------------------

“Subsidiary” means a Corporation more than 50% of the Voting Stock of which is
owned or controlled, directly or indirectly, by the Borrower or by one or more
other Subsidiaries of the Borrower, or by the Borrower and one or more other
Subsidiaries of the Borrower.

 

“Syndication Agent” means Bank One, NA in its capacity as Syndication Agent
hereunder, and its successors in such capacity.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of any ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“Voting Stock” means stock of the class or classes having general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of a Corporation (irrespective of whether or not
at the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).

 

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Consolidated Subsidiaries delivered to the Banks.

 

Section 1.3 Types of Borrowing. The term “Borrowing” denotes the aggregation of
Loans of one or more Banks to be made to the Borrower pursuant to Article 2 on a
single date and for a single Interest Period. Borrowings are classified for
purposes of this Agreement either by reference to the pricing of Loans
comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing
comprised of Euro-Dollar Loans) or by reference to the provisions of Article 2
under which participation therein is determined (i.e., a “Committed Borrowing”
is a Borrowing under Section 2.1 in which all Banks participate in proportion to
their Commitments, while a “Money Market Borrowing” is a Borrowing under Section
2.3) in which the Bank participants are determined on the basis of their bids in
accordance therewith).

 

ARTICLE 2

THE CREDITS

 

Section 2.1 Commitments to Lend.

 

During the Revolving Credit Period each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make loans to the Borrower pursuant
to this Section

 

12



--------------------------------------------------------------------------------

from time to time in amounts such that the Credit Exposure of such Bank at any
one time shall not exceed the amount of its Commitment. Each Borrowing, under
this Section shall be in an aggregate principal amount of $10,000,000 or any
larger multiple of $1,000,000 (except that any such Borrowing may be in the
aggregate amount available in accordance with Section 3.2(b)) and shall be made
from the several Banks ratably in proportion to their respective Commitments.
Within the foregoing limits, the Borrower may borrow under this Section, repay,
or to the extent permitted by Section 2.11, prepay Loans and reborrow at any
time during the Revolving Credit Period under this Section.

 

Section 2.2 Notice of Committed Borrowing. The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”), signed by a
Responsible Officer, not later than 12:00 Noon (New York City time) on (x) the
date of each Base Rate Borrowing and (y) the third Euro-Dollar Business Day
before each Euro-Dollar Borrowing, specifying:

 

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,

 

(b) the aggregate amount of such Borrowing,

 

(c) whether the Loans comprising such Borrowing are to be Base Rate Loans or
Euro-Dollar Loans, and

 

(d) in the case of a Euro-Dollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.

 

Section 2.3 Money Market Borrowings.

 

(a) The Money Market Option. In addition to Committed Borrowings pursuant to
Section 2.1, the Borrower may, as set forth in this Section, request the Banks
during the Revolving Credit Period to make offers to make Money Market Loans to
the Borrower. The Banks may, but shall have no obligation to, make such offers
and the Borrower may, but shall have no obligation to, accept any such offers in
the manner set forth in this Section.

 

(b) Money Market Quote Request. When the Borrower wishes to request offers to
make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by telex or facsimile transmission a Money Market Quote
Request substantially in the form of Exhibit B hereto so as to be received no
later than 12:00 Noon (New York City time) on (x) the fifth Euro-Dollar Business
Day prior to the date of Borrowing proposed therein, in the case of a LIBOR
Auction or (y) the Domestic Business Day next preceding the date of Borrowing
proposed therein, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified the Banks not later than the date of the
Money Market Quote Request for the first LIBOR Auction or Absolute Rate Auction
for which such change is to be effective) specifying:

 

(i) the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,

 

13



--------------------------------------------------------------------------------

(ii) the aggregate amount of such Borrowing, which shall be $20,000,000 or a
larger multiple of $5,000,000,

 

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and

 

(iv) whether the Money Market Quotes requested are to set forth a Money Market
Margin or a Money Market Absolute Rate.

 

The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No more than four Money
Market Quote Requests shall be given in any one calendar month.

 

(c) Invitation for Money Market Quotes. Promptly upon receipt of a Money Market
Quote Request, the Administrative Agent shall send to the Banks by telex or
facsimile transmission an Invitation for Money Market Quotes substantially in
the form of Exhibit C hereto, which shall constitute an invitation by the
Borrower to each Bank to submit Money Market Quotes offering to make the Money
Market Loans to which such Money Market Quote Request relates in accordance with
this Section.

 

(d) Submission and Contents of Money Market Quotes. (i) Each Bank may submit a
Money Market Quote containing an offer or offers to make Money Market Loans in
response to any Invitation for Money Market Quotes. Each Money Market Quote must
comply with the requirements of this subsection (d) and must be submitted to the
Administrative Agent by telex or facsimile transmission at its offices specified
in or pursuant to Section 9.1 not later than (x) 2:00 P.M. (New York City time)
on the fourth Euro-Dollar Business Day prior to the proposed date of Borrowing,
in the case of a LIBOR Auction or (y) 9:15 A.M. (New York City time) on the
proposed date of Borrowing, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Borrower and the Administrative
Agent shall have mutually agreed and shall have notified the Banks not later
than the date of the Money Market Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective); provided that
Money Market Quotes submitted by the Administrative Agent (or any affiliate of
the Administrative Agent) in the capacity of a Bank may be submitted, and may
only be submitted, if the Administrative Agent or such affiliate notifies the
Borrower of the terms of the offer or offers contained therein not later than
(x) 1:00 P.M. (New York City time) on the fourth Euro-Dollar Business Day prior
to the proposed date of Borrowing in the case of a LIBOR Auction or (y) 9:00
A.M. (New York City time) on the proposed date of Borrowing in the case of an
Absolute Rate Auction. Subject to Articles 3 and 6, any Money Market Quote so
made shall be irrevocable except with the written consent of the Administrative
Agent given on the instructions of the Borrower.

 

14



--------------------------------------------------------------------------------

(ii) Each Money Market Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:

 

(A) the proposed date of Borrowing,

 

(B) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $5,000,000 or a larger multiple of
$1,000,000, (y) may not exceed the principal amount of Money Market Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Money Market Loans for which offers being made by
such quoting Bank may be accepted,

 

(C) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

 

(D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and

 

(E) the identity of the quoting Bank.

 

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.

 

(iii) Any Money Market Quote shall be disregarded if it:

 

(A) is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection (d)(ii);

 

(B) contains qualifying, conditional or similar language;

 

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or

 

(D) arrives after the time set forth in subsection (d)(i).

 

(e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms (x) of any Money Market Quote submitted by a Bank that is
in accordance with subsection (d), and (y) of any Money Market Quote that
amends, modifies or is otherwise inconsistent with a previous Money Market Quote
submitted by such Bank with respect to the same Money Market Quote Request. Any
such subsequent Money Market Quote shall be disregarded by the Administrative
Agent unless such subsequent Money Market Quote is submitted solely to correct a
manifest error in such former Money Market Quote. The Administrative Agent’s
notice to the Borrower shall specify (A) the aggregate principal amount

 

15



--------------------------------------------------------------------------------

of Money Market Loans for which offers have been received for each Interest
Period specified in the related Money Market Quote Request, (B) the respective
principal amounts and Money Market Margins or Money Market Absolute Rates, as
the case may be, so offered and (C) if applicable, limitations on the aggregate
principal amount of Money Market Loans for which offers in any single Money
Market Quote may be accepted.

 

(f) Acceptance and Notice by Borrower. Not later than 10:00 A.M. (New York City
time) on (x) the third Euro-Dollar Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified the Banks not later than the date of the Money Market Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective), the Borrower shall notify the Administrative Agent
of its acceptance or non-acceptance of the offers so notified to it pursuant to
subsection (e). In the case of acceptance, such notice (a “Notice of Money
Market Borrowing”) shall specify the aggregate principal amount of offers for
each Interest Period that are accepted. The Borrower may accept any Money Market
Quote in whole or in part; provided that:

 

(i) the aggregate principal amount of each Money Market Borrowing may not exceed
the applicable amount set forth in the related Money Market Quote Request,

 

(ii) the principal amount of each Money Market Borrowing must be $20,000,000 or
a larger multiple of $5,000,000,

 

(iii) acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be, and

 

(iv) the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

 

(g) Allocation by Administrative Agent. If offers are made by two or more Banks
with the same Money Market Margins or Money Market Absolute Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which such offers are accepted for the related Interest Period, the principal
amount of Money Market Loans in respect of which such offers are accepted shall
be allocated by the Administrative Agent among such Banks as nearly as possible
(in multiples of $1,000,000, as the Administrative Agent may deem appropriate)
in proportion to the aggregate principal amounts of such offers. Determinations
by the Administrative Agent of the amounts of Money Market Loans shall be
conclusive in the absence of manifest error.

 

Section 2.4 Notice to Banks; Funding of Loans.

 

(a) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Bank of the contents thereof and of such Bank’s share (if
any) of such Borrowing and such Notice of Borrowing shall not thereafter be
revocable by the Borrower.

 

16



--------------------------------------------------------------------------------

(b) Not later than 2:00 p.m., (New York City time) on the date of each
Borrowing, each Bank participating therein shall (except as provided in
subsection (c) of this Section) make available its share of such Borrowing, in
Federal or other funds immediately available in New York City, to the
Administrative Agent at its address referred to in Section 9.1. Unless the
Administrative Agent determines that any applicable condition specified in
Article 3 has not been satisfied, the Administrative Agent will make the funds
so received from the Banks available to the Borrower at the Administrative
Agent’s aforesaid address.

 

(c) If any Bank makes a new Loan hereunder on a day on which the Borrower is to
repay all or any part of an outstanding Loan from such Bank, such Bank shall
apply the proceeds of its new Loan to make such repayment and only an amount
equal to the difference (if any) between the amount being borrowed and the
amount being repaid shall be made available by such Bank to the Administrative
Agent as provided in subsection (b), or remitted by the Borrower to the
Administrative Agent as provided in Section 2.12, as the case may be.

 

(d) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section 2.4 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such share available to the Administrative Agent, such Bank and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, a rate
per annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.7 and (ii) in the case of such Bank,
the Federal Funds Rate. If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Bank’s
Loan included in such Borrowing for purposes of this Agreement. The provisions
of this Section 2.4(d) shall not relieve any Bank of responsibility for its
obligations under this Agreement or any default in the performance thereof.

 

Section 2.5 Notes. (a) The Loans of each Bank shall be evidenced by a single
Note payable to the order of such Bank for the account of its Applicable Lending
Office in an amount equal to the aggregate unpaid principal amount of such
Bank’s Loans.

 

(b) Each Bank may, by notice to the Borrower and the Administrative Agent,
request that its Loans of a particular type be evidenced by a separate Note in
an amount equal to the aggregate unpaid principal amount of such Loans. Each
such Note shall be in substantially the form of Exhibit A hereto with
appropriate modifications to reflect the fact that it evidences solely Loans of
the relevant type. Each reference in this Agreement to the “Note” of such Bank
shall be deemed to refer to and include any or all of such Notes, as the context
may require.

 

(c) Upon receipt of each Bank’s Note pursuant to Section 3.1(b), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and

 

17



--------------------------------------------------------------------------------

maturity of each Loan made by it and the date and amount of each payment of
principal made by the Borrower with respect thereto, and may, if such Bank so
elects in connection with any transfer or enforcement of its Note, endorse on
the schedule forming a part thereof appropriate notations to evidence the
foregoing information with respect to each such Loan then outstanding; provided
that the failure of any Bank to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Notes. Each
Bank is hereby irrevocably authorized by the Borrower so to endorse its Note and
to attach to and make a part of its Note a continuation of any such schedule as
and when required.

 

Section 2.6 Maturity of Loans. Each Loan included in any Borrowing shall mature,
and the principal amount thereof shall be due and payable, on the last day of
the Interest Period applicable to such Borrowing.

 

Section 2.7 Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the Base Rate for such
day. Such interest shall be payable for each Interest Period on the last day
thereof. Any overdue principal of or interest on any Base Rate Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 1% plus the rate otherwise applicable to Base Rate Loans for such
day.

 

(b) Each Euro-Dollar Loan shall bear interest on the outstanding, principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the Applicable Percentage plus the applicable Adjusted
London Interbank Offered Rate. Such interest shall be payable for each Interest
Period on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof.

 

The “Adjusted London Interbank Offered Rate” applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the applicable London
Interbank Offered Rate by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.

 

The “London Interbank Offered Rate” applicable to any Interest Period means the
British Bankers’ Association “Interest Settlement Rate” for deposits in U.S.
dollars appearing on the Dow Jones Telerate Service page 3750 (or its
successors) as of 11:00 A.M. (London time) two Euro-Dollar Business Days before
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such London interbank offered rate is
available to the Administrative Agent, the applicable London Interbank Offered
Rate for the relevant Interest Period shall instead equal the average (rounded
upward, if necessary, to the next higher 1/16 of 1%) of the respective rates per
annum at which deposits in dollars are offered to each of the Reference Banks in
the London interbank market at approximately 11:00 A.M. (London time) two
Euro-Dollar Business Days before the first day of such Interest Period in an
amount approximately equal to the principal amount of the Euro-Dollar Loan of
such Reference Bank to which such Interest Period is to apply and for a period
of time comparable to such Interest Period.

 

18



--------------------------------------------------------------------------------

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents). The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.

 

(c) Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 1% plus the Applicable Percentage plus the quotient obtained
(rounded upward, if necessary, to the next higher 1/100 of 1%) by dividing (x)
the average (rounded upward, if necessary, to the next higher 1/16 of 1%) of the
respective rates per annum at which one day (or, if such amount due remains
unpaid for more than three Euro-Dollar Business Days, then for such other period
of time not longer than six months as the Administrative Agent may select)
deposits in dollars in an amount approximately equal to such overdue payment due
to each of the Reference Banks are offered to such Euro-Dollar Reference Bank in
the London interbank market for the applicable period determined as provided
above by (y) 1.00 minus the Euro-Dollar Reserve Percentage (or, if the
circumstances described in clause (a) or (b) of Section 8.1 shall exist, at a
rate per annum equal to the sum of 1% plus the rate applicable to Base Rate
Loans for such day).

 

(d) Subject to Section 8.1(a), each Money Market LIBOR Loan shall bear interest
on the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the London Interbank Offered
Rate for such Interest Period (determined in accordance with Section 2.7(b) as
if the related Money Market LIBOR Borrowing were a Committed Euro-Dollar
Borrowing) plus (or minus) the Money Market Margin quoted by the Bank making
such Loan in accordance with Section 2.3). Each Money Market Absolute Rate Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the Money
Market Absolute Rate quoted by the Bank making such Loan in accordance with
Section 2.3. Such interest shall be payable for each Interest Period on the last
day thereof. Any overdue principal of or interest on any Money Market Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 1% plus the Base Rate for such day.

 

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.

 

(f) Each Reference Bank agrees to use its best efforts to furnish quotations to
the Administrative Agent as contemplated by this Section. If any Reference Bank
does not furnish a timely quotation, the Administrative Agent shall determine
the relevant interest rate on the basis

 

19



--------------------------------------------------------------------------------

of the quotation or quotations furnished by the remaining Reference Bank or
Banks or, if none of such quotations is available on a timely basis, the
provisions of Section 8.1 shall apply.

 

Section 2.8 Fees.

 

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of the Banks ratably a facility fee at a rate per annum equal to the
Applicable Percentage. Such facility fee shall accrue (i) from and including the
Effective Date to but excluding the Maturity Date, on the daily average
aggregate amount of the Commitments (whether used or unused) and (ii) from and
including the Maturity Date to but excluding the date that there shall no longer
be any Credit Exposure, on the daily average aggregate Credit Exposure of all
Banks.

 

(b) Utilization Fee. The Borrower shall pay to the Administrative Agent for the
account of the Banks ratably in accordance with their Commitments a utilization
fee, for each day that the aggregate Credit Exposure of all Banks, together with
the borrowings outstanding under the Other Credit Agreement, equal the
applicable fee percentage set forth below of the aggregate commitments under
this Agreement and the Other Credit Agreement, at a rate per annum equal to the
utilization fee percentage set forth below of the aggregate Credit Exposure of
all Banks:

 

Applicable Fee Percentage

--------------------------------------------------------------------------------

 

Utilization Fee Percentage

--------------------------------------------------------------------------------

³ 33.0% < 66.0%

  0.125%

³ 66.0%

  0.250%

 

(c) Payments. Accrued fees under this Section shall be payable quarterly on each
March 31, June 30, September 30 and December 31 and upon the date of termination
of the Commitments in their entirety (and, if later, the date the Loans shall be
repaid in their entirety) and upon each optional reduction of the Commitments.

 

(d) Participation Fee. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Bank a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Percentage on the average daily amount of such Bank’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Bank’s Commitment terminates and
the date on which such Bank ceases to have any LC Exposure and (ii) to each
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
or rates per annum separately agreed upon between the Borrower and such Issuing
Bank on the average daily aggregate amount of such Issuing Bank’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements in
respect thereof) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit issued by it or processing of drawings thereunder. Accrued
participation fees and fronting fees shall be payable in arrears on the last day
of March, June, September and December of each year, commencing on the first
such date to occur after the

 

20



--------------------------------------------------------------------------------

date hereof; provided that all such fees shall be payable on the date on which
the Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within ten days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 365 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

Section 2.9 Optional Termination or Reduction of Commitments. During the
Revolving Credit Period, the Borrower may, upon at least three Domestic Business
Days’ notice to the Administrative Agent, (i) terminate the Commitments at any
time, if there is no Credit Exposure at such time or (ii) ratably reduce from
time to time by an aggregate amount of $5,000,000 or in an integral multiple of
$1,000,000 in excess thereof, the aggregate amount of the Commitments in excess
of the aggregate Credit Exposure.

 

Section 2.10 Mandatory Termination of Commitment; Effect of Termination or
Reduction. The Commitments shall terminate on the Maturity Date, and any Loans
and LC Disbursements then outstanding (together with accrued interest thereon)
shall be due and payable on such date. Each termination or reduction of the
Commitments (including pursuant to Section 2.9) in accordance with this
Agreement shall be permanent.

 

Section 2.11 Optional Prepayments. (a) The Borrower may, upon (i) the same
Domestic Business Day’s notice to the Administrative Agent, prepay any Base Rate
Borrowing (or any Money Market Borrowing bearing interest at the Base Rate
pursuant to Section 8.1 (a)) or (ii) three Domestic Business Days’ notice to the
Administrative Agent, prepay any Euro-Dollar Borrowing, in whole at any time, or
from time to time in part in amounts aggregating $5,000,000 or any larger
multiple of $1,000,000, by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment and in the case of a
prepayment of a Money Market Borrowing or a Euro-Dollar Borrowing, together with
compensation therefor pursuant to Section 2.13. Each such optional prepayment
shall be applied to prepay ratably the Loans of the several Banks included in
such Borrowing.

 

(b) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s share (if any) of such prepayment and such notice shall not
thereafter be revocable by the Borrower.

 

Section 2.12 General Provisions as to Payments. (a) The Borrower shall make each
payment of principal of, and interest on, the Loans and fees hereunder, and
(except to the extent otherwise provided in Section 2.16) LC Disbursements,
without set-off, counterclaim or other deduction, not later than 12:00 Noon (New
York City time) on the date when due, in Federal or other funds immediately
available in New York City, to the Administrative Agent at its address referred
to in Section 9.1. Except as otherwise provided in Section 8.5, the
Administrative Agent will promptly distribute (i) to each Bank its ratable share
of each such payment received by the Administrative Agent for the account of the
Banks and (ii) to each Issuing Bank each payment received by the Administrative
Agent for the account of such Issuing Bank. Whenever any payment of principal
of, or interest on, the Base Rate Loans or of fees shall be due on a day

 

21



--------------------------------------------------------------------------------

which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day. Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day. Whenever any
payment of principal of, or interest on, the Money Market Loans shall be due on
a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day. If the date
for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.

 

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

Section 2.13 Funding Losses. If the Borrower makes any payment of principal with
respect to any Fixed Rate Loan (pursuant to Article 6 or 8 or otherwise) on any
day other than the last day of the Interest Period applicable thereto, or the
last day of an applicable period fixed pursuant to Section 2.7(c), or if the
Borrower fails to borrow any Fixed Rate Loans after notice has been given to any
Bank in accordance with Section 2.4(a), or if the Borrower fails to repay any
Euro-Dollar Loan on the due date therefor in accordance with Section 2.11, the
Borrower shall reimburse each Bank within 15 days after demand for any resulting
loss or expense incurred by it (or by an existing or prospective Participant in
the related Loan), including (without limitation) any loss incurred in
obtaining, liquidating or employing deposits from third parties, but excluding
loss of margin for the period after any such payment or failure to borrow,
provided that such Bank shall have delivered to the Borrower a certificate as to
the amount of such loss or expense, setting forth in reasonable detail the
calculation thereof, which certificate shall be conclusive if prepared in good
faith and on a reasonable basis.

 

Section 2.14 Computation of Interest and Fees. (a) Interest on Base Rate
Borrowings and LC Disbursements shall be computed on the basis of a 365 or 366
day year for the actual number of days elapsed. Interest on Money Market
Borrowings and Euro-Dollar Borrowings shall be computed on the basis of a 360
day year for the actual number of days elapsed.

 

(b) All fees shall be computed on the basis of a year of 360 days and paid for
the actual number of days elapsed (including the first day but excluding the
last day).

 

Section 2.15 Special Mandatory Prepayment/Commitment Termination. If either of
the events described in Sections 2.15(a) and 2.15(b) below (each a “Change in
Control”) occur, at

 

22



--------------------------------------------------------------------------------

any time during the 45 day period following the Event Date, Required Banks may
determine to require a special mandatory prepayment of all Loans outstanding
hereunder and terminate the Commitments of all of the Banks following 180 days
notice to the Borrower. If the Required Banks shall make such a determination,
on the 180th day following notice to the Borrower of such determination, all
principal and accrued and unpaid interest and all accrued and unpaid fees and
other sums then owing hereunder or under the Notes shall be immediately due and
payable and the Commitments of all Banks hereunder shall terminate. Promptly
after a Responsible Officer obtains knowledge of a Change of Control, the
Borrower shall deliver to the Administrative Agent and each Bank written notice
thereof, provided that with respect to a Change of Control referred to in
Section 2.15(b), the knowledge of each Responsible Officer shall be limited to
information pursuant to formal written notices delivered to the Borrower of
which such Responsible Officer is aware and information in public securities law
filings. The events which may permit such special mandatory prepayment and
Commitment termination are:

 

(a) During any period of three consecutive years individuals who at the
beginning of such period constituted the board of directors of the Borrower,
together with any directors whose election or nomination for election by the
Borrower’s stockholders was approved by a vote of at least majority of the
directors then still in office who were directors at the beginning of the
period, cease for any reason to constitute a majority of the board of directors
of the Borrower.

 

(b) Any person or group of persons (within the meaning of Section 13 and 14 of
the Exchange Act) shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Exchange Act) of Voting Securities of the Borrower representing in excess of 35%
of the votes entitled to vote for the election of directors of the Borrower.

 

For purposes of this Section 2.15:

 

“Voting Securities” means all capital stock of the Borrower which is ordinarily
entitled to vote for the election of directors.

 

“Event Date” means the date on which the Borrower notifies the Banks, in
writing, that an event described in Section 2.15(a) or 2.15(b) above has
occurred.

 

Section 2.16 Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in dollars for its own
account, in a form acceptable to the Administrative Agent and an Issuing Bank
selected by the Borrower, at any time and from time to time during the period
from the Effective Date to the fifteenth Domestic Business Day preceding the
last day of the Revolving Credit Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, such Issuing Bank relating to
any Letter of Credit issued by such Issuing Bank, the terms and conditions of
this Agreement shall control.

 

23



--------------------------------------------------------------------------------

(b) Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions. To
request the issuance of a Letter of Credit by an Issuing Bank (or the amendment,
renewal or extension of an outstanding Letter of Credit of an Issuing Bank), the
Borrower shall hand deliver or transmit by facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by such Issuing
Bank) to such Issuing Bank and the Administrative Agent (not later than three
Domestic Business Days before the requested date of issuance, amendment, renewal
or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Domestic Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by such Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. Subject to the terms and conditions
hereof, a Letter of Credit shall be issued, amended, renewed or extended only if
(and, upon issuance, amendment, renewal or extension of each Letter of Credit,
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension, (i) the LC Exposure shall not
exceed $200,000,000 and (ii) the aggregate Credit Exposure of all Banks shall
not exceed the total Commitments. In addition to the requirements set forth in
this Section 2.16(b), an Issuing Bank shall be prohibited from issuing Letters
of Credit hereunder upon the occurrence and during the continuance of a Default
(provided that such Issuing Bank shall have received notice of such Default from
the Administrative Agent, the Borrower or any Bank and provided further that
such notice shall be received at least 24 hours prior to the date on which any
Letter of Credit is to be issued). The Administrative Agent will, upon request
of any Issuing Bank, confirm the total amount of LC Exposure and the aggregate
Credit Exposure of all Banks.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is ten Domestic Business Days prior to the Maturity Date, provided that any
Letter of Credit may provide for the renewal thereof for additional one year
periods (which shall in no event extend beyond the date that is ten Domestic
Business Days prior to the Maturity Date).

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Lender, each Issuing Bank issuing such Letter of Credit
hereby grants to each Bank, and each such Bank hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Bank’s Lender
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each such Bank
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Bank, such Bank’s Lender Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Bank
acknowledges and agrees that its obligation to acquire participations pursuant
to this

 

24



--------------------------------------------------------------------------------

paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever; provided that no Bank shall be obligated to make any payment to the
Administrative Agent for any wrongful LC Disbursement made by an Issuing Bank as
a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Issuing Bank.

 

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued thereby, then such Issuing Bank shall notify the
Administrative Agent of such LC Disbursement. Upon such notification, the
Administrative Agent shall either (i) notify the Borrower to reimburse such
Issuing Bank therefor, in which case the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement and any accrued interest thereon not later than 1:00 p.m., New York
City time, on (A) the Domestic Business Day that the Borrower receives such
notice, if such notice is received prior to 12:00 Noon, New York City time, or
(B) the Domestic Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time,
provided that, if the LC Disbursement is equal to or greater than $10,000,000,
the Borrower may, subject to the conditions of borrowing set forth herein,
request in accordance with Section 2.2 and this Section 2.16 that such payment
be financed with a Committed Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Committed Borrowing, or (ii) require
that the Banks make a Borrowing in an amount equal to such LC Disbursement and
any accrued interest thereon, in which case (A) the Administrative Agent shall
notify each Bank of the details thereof and of the amount of such Bank’s Loan to
be made as part of such Borrowing, and (B) each Bank shall, whether or not any
Default shall have occurred and be continuing, any representation or warranty
shall be accurate, any condition to the making of any Loan hereunder shall have
been fulfilled, or any other matter whatsoever, make the Committed Loan to be
made by it under this paragraph by wire transfer of immediately available funds
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Banks on (1) the Domestic Business Day that such
Bank receives such notice, if such notice is received prior to 12:00 Noon, New
York City time, on the day of receipt or (2) the Domestic Business Day
immediately following the day that such Bank receives such notice, if such
notice is not received prior to such time on the day of receipt. Such Loans
shall, for all purposes hereof, be deemed to be a Committed Borrowing referred
to in Section 2.1 and made pursuant to Section 2.2, and the Banks obligations to
make such Loans shall be absolute and unconditional. The Administrative Agent
will make such Loans available to such Issuing Bank by promptly crediting or
otherwise transferring the amounts so received, in like funds, to such Issuing
Bank for the purpose of repaying in full such LC Disbursement and all accrued
interest thereon.

 

(f) Obligations Absolute. The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability

 

25



--------------------------------------------------------------------------------

of any Letter of Credit or this Agreement, or any term or provision therein or
herein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by an Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. No Bank shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank thereof may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued thereby. Each Issuing Bank shall
promptly notify (which may include telephonic notice, promptly confirmed by
facsimile) the Administrative Agent and the Borrower of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Banks with respect to any such LC Disbursement.

 

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement, or convert such LC
Disbursement into a Borrowing in accordance with the terms hereof, in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum equal to 1% plus the rate then applicable to Base Rate Loans.
Interest accrued pursuant to this paragraph shall be for the account of such
Issuing Bank,

 

26



--------------------------------------------------------------------------------

except that interest accrued on and after the date of payment by any Bank
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Bank to the extent of such payment.

 

(i) Cash Collateral. If a Cash Collateral Event shall have occurred, then the
Borrower shall immediately deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to 100% of the aggregate LC Exposure of all Banks on the
date of such Cash Collateral Event plus all accrued and unpaid interest thereon.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Such deposit shall not
bear interest, nor shall the Administrative Agent be under any obligation
whatsoever to invest the same, provided that, at the request of the Borrower,
such deposit shall be invested by the Administrative Agent in direct short term
obligations of, or in other short term obligations which are unconditionally
guaranteed with respect to all principal thereof and interest thereon by, the
United States of America, in each case maturing no later than the expiry date of
the Letter of Credit giving rise to the relevant LC Exposure. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank, on a pro rata basis, for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrower under this Agreement. “Cash
Collateral Event” means (a) the Commitments shall have terminated under Section
6.1 at any time that no Loan is outstanding, or (b) the Notes shall have become
due and payable under Section 6.1.

 

ARTICLE 3

CONDITIONS

 

Section 3.1 Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.5 with the consent of the Borrower):

 

(a) the Administrative Agent shall have received from each of the Borrower, each
Issuing Bank and Required Banks either (x) a counterpart of this Agreement
signed on behalf of such Person or (y) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission of a signed
signature page of this Agreement) that such Person has signed a counterpart of
this Agreement;

 

(b) receipt by the Administrative Agent of an opinion of the General Counsel of
the Borrower, in form and substance satisfactory to the Administrative Agent and
the Lenders covering such matters relating to the Borrower, the Loan Documents
and the transactions contemplated hereby as they may require;

 

27



--------------------------------------------------------------------------------

(c) the Borrower shall have paid to the Administrative Agent, the Issuing Banks,
the Lenders and the Lead Arrangers (i) all accrued and unpaid fees under the
Existing Agreement through the Effective Date, and (ii) all fees (including
upfront fees) and expenses that it shall have agreed in writing to pay and which
are due and owing; and

 

(d) the Administrative Agent shall have received (i) a certificate of good
standing with respect to the Borrower from the Secretary of State of its state
of incorporation, and (ii) a certificate of the Secretary or an Assistant
Secretary of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that the resolutions authorizing the Existing
Agreement have not been modified and remain in full force and effect, and
containing an incumbency certification with respect to each officer thereof
signing any Loan Document;

 

provided that this Agreement shall not become effective or be binding on any
party hereto unless not later than January 31, 2004 all of the foregoing
conditions are satisfied (or waived in accordance with Section 9.5 with the
consent of Borrower). The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Effective Date, and such notice shall be
conclusive and binding on all parties hereto.

 

Section 3.2 Closing. In addition to the requirements set forth in Sections 3.1,
the obligation of any Bank to make a Loan, and of any Issuing Bank to issue,
renew or extend a Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a) in the case of a Borrowing, receipt by the Administrative Agent of a Notice
of Borrowing as required by Section 2.2 or 2.3, as the case may be, or, in the
case of a Letter of Credit, a notice requesting the issuance of a Letter of
Credit required by Section 2.16(b);

 

(b) the fact that, immediately after such Borrowing or issuance, renewal or
extension of a Letter of Credit, the aggregate Credit Exposure of all Banks will
not exceed the aggregate amount of the Commitments;

 

(c) the fact that, immediately after such Borrowing or issuance, renewal or
extension of a Letter of Credit, no Default shall have occurred and be
continuing; and

 

(d) the fact that the representations and warranties of the Borrower contained
in the Loan Documents (other than the representations and warranties set forth
in Sections 4.4(c) and 4.5) shall be true on and as of the date of such
Borrowing or issuance, renewal or extension of a Letter of Credit.

 

Each Borrowing and each issuance, renewal or extension of a Letter of Credit
hereunder shall be deemed to be a representation and warranty by the Borrower on
the date of such Borrowing as to the facts specified in clauses (b), (c) and (d)
of this Section.

 

28



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 

Section 4.1 Corporate Existence and Power. The Borrower is a corporation validly
existing and in good standing under the laws of the state of its formation, and
has all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

 

Section 4.2 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of each Loan Document to
which it is a party are within the Borrower’s corporate powers, have been
authorized by all necessary corporate action, require no action by or in respect
of, or (except for informational filings under section 13 or 15(d) of the
Exchange Act) filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws of the Borrower or
of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or result in the creation or imposition of any Lien on
any asset of the Borrower or any of its Subsidiaries.

 

Section 4.3 Binding Effect. This Agreement constitutes, and the Notes when
executed and delivered in accordance with this Agreement, will constitute a
valid and binding agreement of the Borrower.

 

Section 4.4 Financial Information.

 

(a) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2002, and the related consolidated statements of
income and retained income and cash flows for the year then ended, reported on
by Pricewaterhouse Coopers LLP and incorporated by reference in the Borrower’s
2002 Form 10-K, a copy of which has been delivered to each of the Lenders,
present fairly, in all material respects, the consolidated financial position of
the Borrower and its Consolidated Subsidiaries as at such date, and the results
of their operations and their cash flows for such year, in conformity with
generally accepted accounting principles practices applied consistently with
those used in the preparation of the Borrower’s 2001 Form 10-K.

 

(b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of September 30, 2003 and the related unaudited
consolidated statements of income and retained earnings and cash flows for both
the three months and nine months then ended, set forth in the Borrower’s
quarterly report for the fiscal quarter ended September 30, 2003 as filed with
the Securities and Exchange Commission on Form 10-Q, a copy of which has been
delivered to each of the Lenders have been prepared on the basis of generally
accepted accounting principles and practices applied consistently with those
used in the preparation of the Borrower’s Form 10-Q for fiscal period ended
September 30, 2002.

 

(c) Since December 31, 2002, there has been no material adverse change in the
business or financial position of the Borrower and its Consolidated
Subsidiaries, considered as a whole, nor have any matters or occurrences come to
the Borrower’s attention which are likely to cause any material adverse change
in the business or financial position of the Borrower.

 

29



--------------------------------------------------------------------------------

Section 4.5 Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of the Borrower threatened against, the Borrower or any of
its Subsidiaries before any court or arbitrator or any governmental body, agency
or official in which there is a reasonable possibility of an adverse decision
which could materially adversely affect the business or consolidated financial
position of the Borrower and its Consolidated Subsidiaries, considered as a
whole, or which in any manner draws into question the validity of this Agreement
or the Notes.

 

Section 4.6 Compliance with ERISA. Each member of each ERISA Group has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan. No member of any ERISA Group has (i)
sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which failure or amendment has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code or (iii) incurred any liability under Title IV of ERISA other than
a liability to the PBGC for premiums under Section 4007 of ERISA.

 

Section 4.7 Subsidiaries. Each Domestic Subsidiary is a Corporation validly
existing and in good standing under the laws of its jurisdiction of formation,
and has all corporate or analogous powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

 

Section 4.8 Not an Investment Company. The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

ARTICLE 5

COVENANTS

 

The Borrower agrees that, so long as any Bank has any Commitment hereunder, or
there remains any Credit Exposure:

 

Section 5.1 Information. The Borrower will deliver to each of the Lenders:

 

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income and retained income and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on without material qualification by
independent public accountants of nationally recognized standing;

 

(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and the related

 

30



--------------------------------------------------------------------------------

consolidated statements of income for such quarter and for the portion of the
Borrower’s fiscal year ended at the end of such quarter, and the related
consolidated statement of cash flows for the portion of the Borrower’s fiscal
year ended at the end of such quarter, prepared in conformity with generally
accepted accounting principles;

 

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of a Responsible Officer
(i) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto, and (ii)
setting forth the Total Debt to Total Capitalization Ratio (as defined in
Section 5.9) and the ratio of Subsidiary Total Debt to Consolidated Net Worth,
in each case as in effect on the last day of the immediately preceding fiscal
quarter of the Borrower and showing the calculation thereof in reasonable
detail;

 

(d) within five days after a Responsible Officer obtains knowledge of any
Default, if such Default is then continuing, a certificate of a Responsible
Officer setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto; and

 

(e) from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.

 

Section 5.2 Maintenance of Property; Insurance. (a) The Borrower will keep, and
will cause each Domestic Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted.

 

(b) The Borrower will, and will cause each Domestic Subsidiary to, maintain
(either in the name of the Borrower or in the relevant Domestic Subsidiary’s own
name) with financially sound and responsible insurance companies, insurance on
all their respective properties in at least such amounts and against at least
such risks (and with such risk retention) as are usually insured against in the
same general area by companies of established repute of similar size engaged in
the same or a similar business; and will furnish to the Lenders, upon request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried.

 

Section 5.3 Payment of Taxes and Assessments, Conduct of Business and
Maintenance of Existence. (a) The Borrower will, and will cause each Domestic
Subsidiary to, pay all taxes, assessments and governmental charges lawfully
levied or assessed upon it, its property, or upon any part thereof or upon its
income or profits, or any part thereof, before the same shall become delinquent,
and will observe and conform to all lawful requirements of any governmental
authority relative to any of its property, and all covenants, terms and
conditions upon or under which any of its property is held; and within four
months after receipt of notice of any lawful claims or demands for labor,
materials or supplies or other objects which might become a lien or charge,
material in amount, upon any Principal Property of the Borrower or any Domestic
Subsidiary thereof or the income therefrom, it will pay or cause to be
discharged to make adequate provision to satisfy and discharge the same;
provided that nothing in this Section 5.3 or elsewhere in this Agreement
contained shall require the Borrower or any Domestic Subsidiary

 

31



--------------------------------------------------------------------------------

thereof to observe or conform to any requirement of governmental authority or to
cause to be paid or discharged, or to make provision for, any such claim,
demand, lien or charge or to pay any such tax, assessment or governmental charge
so long as the validity thereof shall be contested in good faith.

 

(b) Subject to the other provisions of this Agreement, the Borrower will, and
will cause each Domestic Subsidiary to, maintain its corporate or analogous
existence and right to carry on its business and procure all necessary renewals
and extensions thereof and use its best efforts to maintain, preserve and renew
all such rights, powers, privileges and franchises; provided, however, that
nothing herein contained shall be construed to prevent the Borrower or each
Domestic Subsidiary from ceasing or omitting to exercise any rights, powers,
privileges or franchises (including, in the case of such Domestic Subsidiary,
the corporate or analogous existence thereof) which in the judgment of the Board
of Directors of the Borrower or such Domestic Subsidiary can no longer be
profitably exercised, or to prevent the liquidation of such Domestic Subsidiary
or the consolidation or merger of such Domestic Subsidiary or Domestic
Subsidiaries with or into any other Domestic Subsidiary or Domestic Subsidiaries
and/or the Borrower.

 

Section 5.4 Compliance with Laws. The Borrower will comply, and cause each
Domestic Subsidiary to comply, in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, ERISA and the rules and regulations
thereunder and Environmental Laws) except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

 

Section 5.5 Restrictions on Sale and Lease-Back Transactions. The Borrower will
not, nor will it permit any Domestic Subsidiary to, enter into any arrangement
with any person providing for the leasing by the Borrower or any Domestic
Subsidiary thereof of any Principal Property (except for temporary leases for a
term, including any renewal thereof, of not more than three years and except for
leases between the Borrower and a Domestic Subsidiary or between Domestic
Subsidiaries), which Principal Property has been or is to be sold or transferred
by the Borrower or such Domestic Subsidiary to such person (herein referred to
as a “Sale and Lease-back Transaction”) unless the net proceeds of such sale are
at least equal to the fair value (as determined by the Board of Directors of the
Borrower) of such Principal Property and either (a) the Borrower or such
Domestic Subsidiary would be entitled, pursuant to the provisions of (1) clause
(i) of paragraph (a) of Section 5.6 or (2) paragraph (b) of Section 5.6 hereof,
to incur Debt secured by a mortgage on the Principal Property to be leased
without equally and ratably securing the Notes, or (b) the Borrower shall, and
in any such case the Borrower covenants that it will, within 120 days of the
effective date of any such arrangement (or in the case of (ii) below, within six
months thereafter pursuant to a firm purchase commitment entered into within
such 120-day period), apply or cause to be applied an amount equal to the fair
value (as so determined) of such Principal Property (i) to the payment or other
retirement of Funded Debt incurred or assumed by the Borrower which ranks senior
to or pari passu with the Notes or of Funded Debt incurred or assumed by the
Borrower or any Domestic Subsidiary thereof (other than, in any case, Funded
Debt owned by the Borrower or any Domestic Subsidiary thereof) or (ii) to the
purchase of Principal Property (other than the Principal Property involved in
such sale). For this purpose, Funded Debt means any Debt which by its terms
matures at or is extendable or renewable at the

 

32



--------------------------------------------------------------------------------

sole option of the obligor without requiring the consent of the obligee to a
date more than 12 months after the date of the creation of such Debt.

 

Section 5.6 Negative Pledge.

 

(a) The Borrower will not, nor will it permit any Domestic Subsidiary to, issue,
assume or guarantee any Debt secured by any mortgage, security interest, pledge,
lien or other encumbrance (hereinafter called “mortgage” or “mortgages”) upon
any Principal Property of the Borrower or of a Domestic Subsidiary thereof or
upon any shares of stock or indebtedness of any such Domestic Subsidiary
(whether such Principal Property, shares of stock or indebtedness is now owned
or hereafter acquired) without in any such case effectively securing,
concurrently with the issuance, assumption or guaranty of any such Debt, the
Notes (together with, if the Borrower shall so determine, any other indebtedness
of or guaranteed by the Borrower or such Domestic Subsidiary ranking equally
with or senior (whether by agreement or by structure) to the Notes and then
existing or thereafter created) equally and ratably with such Debt; provided,
however, that the foregoing restrictions shall not apply to:

 

(i) mortgages on any property acquired, constructed or improved by the Borrower
or any Domestic Subsidiary after the date of this Agreement which are created or
assumed contemporaneously with, or within 120 days after, such acquisition, or
completion of such construction or improvement, or within six months thereafter
pursuant to a firm commitment for financing arranged with a lender or investor
within such 120-day period, to secure or provide for the payment of all or any
part of the purchase price of such property or the cost of such construction or
improvement incurred after the date of this Agreement or, in addition to
mortgages contemplated by clauses (ii) and (iii) below, mortgages on any
property existing at the time of acquisition thereof, provided that the mortgage
shall not apply to any property theretofore owned by the Borrower or any
Domestic Subsidiary other than, in the case of any such construction or
improvement, any theretofore unimproved real property on which the property so
constructed, or the improvement, is located;

 

(ii) mortgages on any property, shares of stock, or indebtedness existing, at
the time of acquisition thereof from a Corporation which is merged with or into
the Borrower or such Domestic Subsidiary;

 

(iii) mortgages on property of a Corporation existing at the time such
Corporation becomes a Domestic Subsidiary;

 

(iv) mortgages to secure Debt of a Domestic Subsidiary of the Borrower to the
Borrower or to another Domestic Subsidiary thereof;

 

(v) mortgages in favor of the United States of America or any State thereof, or
any department, agency or instrumentality or political subdivision of the United
States of America or any State thereof, to secure partial progress, advance or
other payments pursuant to any contract or statute or to secure any indebtedness
incurred for the purpose

 

33



--------------------------------------------------------------------------------

of financing all or any part of the purchase price or the cost of constructing
or improving the property subject to such mortgages;

 

(vi) mortgages on timberlands in connection with an arrangement under which the
Borrower or a Domestic Subsidiary thereof is obligated to cut or pay for timber
in order to provide the secured party with a specified amount of money, however
determined;

 

(vii) mortgages securing tax-exempt Debt of the Borrower or its Domestic
Subsidiaries; or

 

(viii) mortgages for the sole purpose of extending, renewing or replacing in
whole or in part Debt secured by any mortgage referred to in the foregoing
clauses (i) to (iv), inclusive, or in this clause (viii) or any mortgage (A) on
property of Westvaco Corporation or any domestic subsidiary thereof existing on
March 1, 1983, or (B) on property of The Mead Corporation or any subsidiary
thereof existing on November 10, 2000, provided, however, that the principal
amount of Debt secured thereby shall not exceed the principal amount of Debt so
secured at the time of such extension, renewal or replacement, and that such
extension, renewal or replacement shall be limited to all or a part of the
property which secured the mortgage so extended, renewed or replaced (plus
improvements on such property).

 

(b) The provisions of subsection (a) of this Section 5.6 shall not apply to the
issuance, assumption or guarantee by the Borrower or any Domestic Subsidiary
thereof of Debt secured by a mortgage which would otherwise be subject to the
foregoing restrictions up to an aggregate amount which, together with all other
Debt of the Borrower and its Domestic Subsidiaries secured by mortgages (other
than mortgages permitted by subsection (a) of this Section 5.6) which would
otherwise be subject to the foregoing restrictions and the Value of all Sale and
Lease-back Transactions (as defined in Section 5.5) of the Borrower and its
Domestic Subsidiaries in existence at such time (other than any such Sale and
Lease-back Transaction which, if such Sale and Lease-back Transaction had been a
mortgage, would have been permitted by clause (i) of Section 5.6(a) and other
than any such Sale and Lease-back Transactions as to which application of
amounts have been made in accordance with clause (b) of Section 5.5) does not at
the time exceed 5% of Consolidated Net Tangible Assets of the Borrower.

 

The term “Value” shall mean, with respect to a Sale and Lease-back Transaction,
as of any particular time, the amount equal to the greater of (1) the net
proceeds from the sale or transfer of the property leased pursuant to such Sale
and Lease-back Transaction or (2) the fair value in the opinion of the Board of
Directors of the Borrower of such property at the time of entering into such
Sale and Lease-back Transaction, in either case divided first by the number of
full years of the term of the lease and then multiplied by the number of full
years of such term remaining at the time of determination, without regard to any
renewal or extension options contained in the lease.

 

(c) If at any time the Borrower or any Domestic Subsidiary thereof shall issue,
assume or guarantee any Debt secured by any mortgage and if paragraph (a) of
this Section 5.6

 

34



--------------------------------------------------------------------------------

requires that the Notes be secured equally and ratably with such Debt, the
Borrower will promptly deliver to the Administrative Agent

 

(i) an officer’s certificate stating that the covenant of the Borrower contained
in paragraph (a) of this Section 5.6 has been complied with; and

 

(ii) an opinion of counsel to the effect that such covenant has been complied
with, and that any instruments executed by the Borrower and each Domestic
Subsidiary thereof in the performance of such covenant comply with the
requirements of such covenant.

 

Section 5.7 Consolidations, Mergers and Sales of Assets. (a) The Borrower shall
not consolidate with or merge into any other corporation or convey, transfer or
lease its properties and assets substantially as an entirety to any Person,
unless:

 

(A) the corporation formed by such consolidation or into which the Borrower is
merged or the Person which acquires by conveyance or transfer, or which leases,
the properties and assets of the Borrower substantially as an entirety shall be
a corporation organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and shall expressly
assume, by an agreement supplemental hereto, executed and delivered to the
Administrative Agent, in form satisfactory to the Required Banks, the due and
punctual payment of the principal of (and premium, if any) and interest on all
the Notes and the performance of every covenant of this Agreement on the part of
the Borrower to be performed or observed;

 

(B) immediately after giving effect to such transaction, no Default shall have
happened and be continuing; and

 

(C) the Borrower has delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such consolidation,
merger, conveyance, transferor lease and supplemental agreement comply with this
Section 5.7 and that all conditions precedent herein provided for relating to
such transaction have been complied with.

 

(b) Upon any consolidation by the Borrower with or merger by the Borrower into
any other corporation or any conveyance, transfer or lease of the properties and
assets of the Borrower substantially as an entirety in accordance with this
Section 5.7, the successor corporation formed by such consolidation or into
which the Borrower is merged or to which such conveyance, transfer or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power of, the Borrower under this Agreement with the same effect as if such
successor corporation had been named as the Borrower herein, and thereafter,
except in the case of a lease, the predecessor corporation shall be relieved of
all obligations and covenants under this Agreement and the Notes.

 

35



--------------------------------------------------------------------------------

(c) The Borrower shall not transfer any Principal Property to any one or more of
its Subsidiaries, whether now existing or hereafter acquired.

 

Section 5.8 Use of Proceeds. The proceeds of the Loans made, and the Letters of
Credit issued, under this Agreement will be used by the Borrower for its general
corporate purposes. None of such proceeds will be used in violation of
applicable law, including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System of the United States of
America, as such regulations are from time to time in effect and including all
official rulings under, and interpretations of, such regulations.

 

Section 5.9 Total Debt to Total Capitalization Ratio. The Total Debt to Total
Capitalization Ratio shall not exceed 0.55:1.00 at any time. For purposes of
this Section:

 

“Total Debt to Total Capitalization Ratio” shall mean, as of any date, the
ratio, in each case with respect to the Borrower and its Consolidated
Subsidiaries on a consolidated basis, of (a) Total Debt as of such date to (b)
the sum of (i) the amount determined under clause (a) of this defined term, plus
(ii) the sum of shareholders’ equity, plus (iii) deferred income taxes, minus
(iv) any noncash income (loss) attributable to interest rate or currency hedging
or derivative arrangements, as each may be set forth on the consolidated balance
sheet of the Borrower most recently delivered pursuant to Section 5.1 (a) or
(b), as the case may be; and

 

“Total Debt” means without duplication (i) all Debt, (ii) all obligations upon
which interest charges are customarily paid, (iii) all obligations under
conditional sale or other title retention agreements relating to property
acquired, (iv) all obligations in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (v) all Total Debt of others secured by (or for
which the holder of such Total Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by the
Borrower or any Consolidated Subsidiary, whether or not the Total Debt secured
thereby has been assumed, (vi) all guarantees of Total Debt of others, (vii) all
capital lease obligations, (viii) all obligations, contingent or otherwise, of
the Borrower and its Consolidated Subsidiaries as an account party in respect of
letters of credit and letters of guaranty, (ix) all obligations to pay a
specified purchase price for goods or services which purchase price is payable
whether or not such goods or services are delivered or accepted, (x) all
obligations, contingent or otherwise, in respect of bankers’ acceptances, (xi)
all Receivables Facility Attributed Indebtedness of the Borrower and its
Consolidated Subsidiaries on the date of determination regardless of its
treatment under generally accepted accounting principles, and (xii) to the
extent not otherwise included, all net obligations under hedging agreements. The
Total Debt of any Person shall include the Total Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Total Debt provide that such Person is not liable therefor.
Notwithstanding the foregoing, the Total Debt of any Person shall not include
(i) Defeased Debt, and (ii) guarantees of the Cabin Bluff Notes so long as (a)
the Borrower or any Domestic

 

36



--------------------------------------------------------------------------------

Subsidiary thereof received cash in an amount equal to no less than the fair
market value of the Cabin Bluff Notes on the date of such receipt, and (b) the
Borrower has the ability to cause the extinguishment of all liability under any
such guarantee by the exercise of any right to “put” the Cabin Bluff Notes to
the holder or holders of the indebtedness so guaranteed.

 

Section 5.10 Subsidiary Debt. The Borrower will not at any time allow Subsidiary
Total Debt to exceed 30% of Consolidated Net Worth; provided that in the case of
any particular incurrence of an item constituting a part of Subsidiary Total
Debt, Subsidiary Total Debt shall be determined on a pro forma basis for such
incurrence, the substantially contemporaneous application of proceeds therefrom
and the substantially contemporaneous consummation of any related transactions.
For purposes of this Section:

 

“Subsidiary Total Debt” means Total Debt of the Consolidated Subsidiaries on a
consolidated basis, excluding, without duplication, any Total Debt to the extent
owed to the Borrower; and

 

“Consolidated Net Worth” means, with respect to the Borrower as of any date of
calculation, all items included under shareholders’ equity on the most recent
consolidated balance sheet of the Borrower delivered pursuant to Section 5.1 (a)
or (b), as the case may be.

 

ARTICLE 6

DEFAULTS

 

Section 6.1 Events of Default. If one or more of the following events (each of
the foregoing an “Event of Default”) shall have occurred and be continuing:

 

(a) the Borrower shall fail to pay when due any principal of any Loan or
reimbursement obligation in respect of any LC Disbursement, or shall fail to
post any cash collateral when due under Section 2.16, or shall fail to pay
within three days of the due date thereof any interest on any Loan or LC
Disbursement, or any fees or any other amount payable hereunder;

 

(b) (i) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.5, 5.6, 5.7, 5.8, 5.9, or 5.10 for 30 days after written
notice thereof has been given to the Borrower by the Administrative Agent at the
request of any Lender, or (ii) the Borrower shall fail to observe or perform any
covenant or agreement contained in any Loan Document (other than those covered
by clauses (a) and (b)(i) above) for 30 days after written notice thereof has
been given to the Borrower by the Administrative Agent at the request of any
Lender;

 

(c) any representation, warranty, certification or statement made by the
Borrower in any Loan Document or in any certificate, financial statement or
other document delivered pursuant to any Loan Document shall prove to have been
incorrect in any material respect when made (or deemed made);

 

37



--------------------------------------------------------------------------------

(d) the Borrower or any Domestic Subsidiary shall fail to make any payment in
respect of any Material Debt when due or within any applicable grace period;

 

(e) (i) an “Event of Default” under, and as such term is defined in, the Other
Credit Agreement shall have occurred and be continuing, and such Event of
Default results in the acceleration of the maturity of the notes thereunder or
enables the lenders thereunder or the administrative agent thereunder to
accelerate the maturity thereof, or (ii) any event or condition shall occur
which results in the acceleration of the maturity of any Material Debt or
enables (or, with the giving of notice or lapse of time or both, would enable)
the holder of such Debt or any Person acting on such holder’s behalf to
accelerate the maturity thereof;

 

(f) the Borrower or any Domestic Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate or analogous action to authorize any of
the foregoing;

 

(g) an involuntary case or other proceeding shall be commenced against the
Borrower or any Domestic Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Borrower or any Domestic Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

 

(h) any member of an ERISA Group shall fail to pay when due an amount or amounts
aggregating in excess of $10,000,000 which it shall have become liable to pay
under Title IV of ERISA or notice of intent to terminate a Material Plan shall
be filed under Title IV of ERISA by any member of an ERISA Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan and such proceeding
shall not have been dismissed within 30 days thereafter; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of any ERISA Group to incur a current payment
obligation in excess of $75,000,000; or

 

(i) one or more judgments or orders for the payment of money in excess of
$75,000,000 in the aggregate shall be rendered against the Borrower or any one
or more

 

38



--------------------------------------------------------------------------------

Domestic Subsidiaries and such judgments or orders shall continue unsatisfied
and unstayed for a period of 60 days;

 

then, and in every such event, the Administrative Agent shall (i) if requested
by Banks having more than 50% in aggregate amount of the Commitments, by notice
to the Borrower terminate the Commitments and they shall thereupon terminate,
and (ii) if requested by Banks having more than 50% of the aggregate Credit
Exposure, by notice to the Borrower declare the Notes (together with accrued
interest thereon) to be, and the Notes shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; provided that in the case of any
of the Events of Default specified in clause (f) or (g) above with respect to
the Borrower, without any notice to the Borrower or any other act by the
Administrative Agent or the Lenders, the Commitments shall thereupon terminate
and the Notes (together with accrued interest thereon), all LC Disbursements and
all other amounts payable by the Borrower hereunder shall become immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

Section 6.2 Notice of Default. The Administrative Agent shall give notice to the
Borrower under Section 6.1(b) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

 

ARTICLE 7

THE AGENTS

 

Section 7.1 Appointment and Authorization. Each Lender irrevocably appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to such Agent by the terms
hereof or thereof, together with all such powers as are reasonably incidental
thereto.

 

Section 7.2 Agents and Affiliates. The Bank of New York shall have the same
rights and powers under the Loan Documents as any other Lender and may exercise
or refrain from exercising the same as though it were not an Agent, and The Bank
of New York and its affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with the Borrower or any Subsidiary or
affiliate thereof as if it were not an Agent hereunder.

 

Section 7.3 Action by Agents. The obligations of the Agents hereunder are only
those expressly set forth herein. Without limiting the generality of the
foregoing, no Agent shall be required to take any action with respect to any
Default, except in the case of the Administrative Agent as expressly provided in
Article 6.

 

Section 7.4 Consultation with Experts. Each Agent may consult with legal counsel
(who may be counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

39



--------------------------------------------------------------------------------

Section 7.5 Liability of Agents. Neither any Agent nor any of their respective
affiliates nor any of the respective directors, officers, agents or employees of
the foregoing shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither any Agent nor any of their respective affiliates nor any of the
respective directors, officers, agents or employees of the foregoing shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Borrower; (iii) the satisfaction of any condition
specified in Article 3, except in the case of the Administrative Agent receipt
of notice required to be given to such Agent; or (iv) the validity,
effectiveness or genuineness of any Loan Document or any other instrument or
writing furnished in connection herewith. No Agent shall incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, telex, facsimile or similar writing) believed
by it to be genuine or to be signed by the proper party or parties. Without
limiting the generality of the foregoing, the use of the term “agent” in the
Loan Documents with reference to the Agents is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

Section 7.6 Indemnification. Each Bank shall, ratably in accordance with its
Commitment, indemnify each Agent (to the extent not reimbursed by the Borrower)
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such Agent’s gross
negligence or willful misconduct) that such Agent may suffer or incur in
connection with the Loan Documents or any action taken or omitted by such Agent
thereunder.

 

Section 7.7 Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon any Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Loan Documents.

 

Section 7.8 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Required Banks shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Banks, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized or licensed under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$50,000,000. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor

 

40



--------------------------------------------------------------------------------

Administrative Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent.

 

Section 7.9 Syndication Agent, Documentation Agents, Managing Agents and
Co-Agents. Nothing, in this Agreement shall impose upon the Syndication Agent,
in such capacity, the Documentation Agents, in such capacity, the Managing
Agents, in such capacity, or the Co-Agents, in such capacity, any duties or
obligations whatsoever.

 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

Section 8.1 Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Fixed Rate Borrowing:

 

(a) the Administrative Agent is advised by the Reference Banks that deposits in
dollars (in the applicable amounts) are not being offered to the Reference Banks
in the relevant market for such Interest Period (and Required Banks have not
advised the Administrative Agent in writing to the contrary), or

 

(b) Banks having 50% or more of the aggregate amount of the Commitments advise
the Administrative Agent that the Adjusted London Interbank Offered Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost of such Banks of funding their Euro-Dollar Loans for such Interest
Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Euro-Dollar Loans shall be suspended. Unless
the Borrower notifies the Administrative Agent at least two Domestic Business
Days before the date of any Fixed Rate Borrowing for which a Notice of Borrowing
has previously been given that it elects not to borrow on such date, (i) if such
Fixed Rate Borrowing is a Committed Borrowing, such Borrowing shall instead be
made as a Base Rate Borrowing and (ii) if such Fixed Rate Borrowing is a Money
Market LIBOR Borrowing, the Money Market LIBOR Loans comprising such Borrowing
shall bear interest for each day from and including the first day to but
excluding the last day of the Interest Period applicable thereto at the Base
Rate for such day.

 

Section 8.2 Illegality. If, on or after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Euro-Dollar Lending Office) with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Lender (or its Euro-Dollar
Lending Office) to make, maintain or

 

41



--------------------------------------------------------------------------------

fund its Euro-Dollar Loans and such Lender shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Lender and the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make Euro-Dollar Loans shall be
suspended. Before giving any notice to the Administrative Agent pursuant to this
Section, such Lender shall designate a different Euro-Dollar Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. If such
Lender shall determine that it may not lawfully continue to maintain and fund
any of its outstanding Euro-Dollar Loans to maturity and shall so specify in
such notice, the Borrower shall immediately prepay in full the then outstanding
or principal amount of each such Euro-Dollar Loan, together with accrued
interest thereon. Concurrently with prepaying each such Euro-Dollar Loan, the
Borrower shall borrow a Base Rate Loan in an equal principal amount from such
Bank (on which interest and principal shall be payable contemporaneously with
the related Euro-Dollar Loans of the other Banks), and such Bank shall make such
a Base Rate Loan.

 

Section 8.3 Increased Cost and Reduced Return. (a) If on or after (x) the date
hereof, in the case of any Committed Loan or any obligation to make Committed
Loans or (y) the date of the related Money Market Quote, in the case of any
Money Market Loan, the adoption of any applicable law, rule or regulation, or
any change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:

 

(i) shall subject any Lender (or its Applicable Lending Office) to any tax, duty
or other charge with respect to its Fixed Rate Loans, its Note or its obligation
to make Fixed Rate Loans, or shall change the basis of taxation of payments to
any Lender (or its Applicable Lending Office) of the principal of or interest on
its Fixed Rate Loans or any other amounts due under this Agreement in respect of
its Fixed Rate Loans or its obligation to make Fixed Rate Loans (except for
changes in the rate of tax on the overall net income of such Lender or its
Applicable Lending Office imposed by the jurisdiction in which such Lender’s
principal executive office or Applicable Lending Office is located); or

 

(ii) shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro-Dollar Loan, any
such requirement included in an applicable Euro-Dollar Reserve Percentage),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (or its
Applicable Lending Office) or shall impose on any Lender (or its Applicable
Lending Office) or on the London interbank market any other condition affecting
its Fixed Rate Loans, its Note, its obligation to make Fixed Rate Loans or any
Letter of Credit or participation therein;

 

42



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making or maintaining any Fixed Rate Loan,
or the cost to such Lender of issuing, participating in or maintaining any
Letter of Credit, or to reduce the amount of any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Agreement or under its
Note with respect thereto, by an amount deemed by such Lender to be material,
then, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction.

 

(b) If any Lender shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any such law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has of would have the effect of reducing the rate of return on capital
of such Lender (or its Parent) as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender (or its Parent) could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Lender to be material, then from time to time, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender (or its Parent) for such reduction.

 

(c) Each Lender will promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Lender to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. A
certificate of any Lender claiming compensation under this Section and setting
forth a calculation in reasonable detail of the additional amount or amounts to
be paid to it hereunder shall be conclusive if prepared in good faith and on a
reasonable basis. In determining such amount, such Lender may use any reasonable
averaging and attribution methods. Notwithstanding the foregoing subsections (a)
and (b) of this Section 8.3, the Borrower shall only be obligated to compensate
any Lender for any amount arising or accruing during (i) any time or period
commencing on the date on which such Lender notifies the Administrative Agent
and the Borrower that it proposes to demand such compensation and identifies to
the Administrative Agent and the Borrower the statute, regulation or other basis
upon which the claimed compensation is or will be based and (ii) any time or
period during which such Lender did not know that such amount would arise or
accrue because of the retroactive application of such statute, regulation or
other basis.

 

Section 8.4 Base Rate Loans Substituted for Affected Fixed Rate Loans. If (i)
the obligation of any Lender to make Euro-Dollar Loans has been suspended
pursuant to Section 8.2 or (ii) any Lender has demanded compensation under
Section 8.3(a) and the Borrower shall, by at least five Euro-Dollar Business
Days’ prior notice to such Lender through the Administrative Agent, have elected
that the provisions of this Section shall apply to such Lender, then, unless

 

43



--------------------------------------------------------------------------------

and until such Lender notifies the Borrower that the circumstances giving rise
to such suspension or demand for compensation no longer exist:

 

(a) all Loans which would otherwise be made by such Bank as Euro-Dollar Loans
shall be made instead as Base Rate Loans (on which interest and principal shall
be payable contemporaneously with the related Fixed Rate Loans of the other
Banks), and

 

(b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Fixed Rate Loans shall
be applied to repay its Base Rate Loans instead.

 

Section 8.5 Substitution or Removal of Bank. (a) If any Bank has demanded
compensation under Section 8.3, the Borrower shall have the right at its sole
expense (including the fees referred to in Section 9.6(b)), with the assistance
of the Administrative Agent, to seek a substitute bank or banks (which may be
one or more of the Banks) to purchase the Note and assume the Commitment of such
Bank; provided that if such Bank is a “Bank” under and as defined in the Other
Credit Agreement, the Borrower must replace such Bank as a “Bank” from the Other
Credit Agreement pursuant to the terms of Section 8.5 thereof simultaneously
with the replacement of such Bank hereunder. A Bank may not be replaced pursuant
to this Section 8.5(a) unless, among other things, such Bank has received all
outstanding principal of, and accrued interest on, such Bank’s Loans, all
accrued fees owing to such Bank hereunder, and all other sums then due and
payable to such Bank (including, without limitation, any sums that would be due
to such Bank under Article 8), and if such Bank is replaced pursuant to this
Section 8.5(a), such Bank shall continue to be entitled to the benefits of
Sections 2.13, 8.3 and 9.3.

 

(b) If any Bank becomes a Non-Consenting Bank, then the Borrower, at its sole
expense (including the fees referred to in Section 9.6(b)) and effort, shall
have the right, within 45 days of the date such Bank became a Non-Consenting
Bank (a) to seek a substitute bank or banks (which may be one or more of the
Banks) to purchase the Note and assume the Commitment of such Bank, or (b)
provided that no Default shall have occurred and be continuing, to remove such
Bank as a “Bank” pursuant to this Section; provided that (i) if such Bank is a
“Bank” under and as defined in the Other Credit Agreement, the Borrower must
replace or remove such Bank as a “Bank” from the Other Credit Agreement pursuant
to the terms of Section 8.5 thereof simultaneously with the replacement or
removal of such Bank hereunder, and (ii) after giving effect to each removal of
a Non-Consenting Bank, the sum of (A) a fraction (expressed as a percentage),
the numerator of which is the Commitment of such Non-Consenting Bank, and the
denominator of which is the sum of the aggregate Commitments existing at the
time immediately prior to the removal of such Non-Consenting Bank, plus (B) with
respect to each other Non-Consenting Lender removed in accordance with this
Section since the Effective Date, the percentage calculated with respect thereto
under the immediately preceding clause (A) at the time of the removal of such
prior Non-Consenting Lender, shall not exceed 15%. A Non-Consenting Bank that
has been duly selected by the Borrower to be removed shall be removed as a
“Bank” effective upon (i) the delivery to the Administrative Agent and such
Non-Consenting Bank of a written notice to such effect, (ii) the payment to the
Administrative Agent, for the account of such Bank, of all outstanding principal
of, and accrued interest on, such Bank’s Loans and all accrued fees owing to
such Bank hereunder, (iii) the payment to such Non-Consenting Bank of

 

44



--------------------------------------------------------------------------------

all other sums then due and payable thereto (including, without limitation, any
sums that would be due to such Non-Consenting Bank under Article 8), and (iv)
the simultaneous replacement or removal of such Bank as a “Bank” under and as
defined in the Other Credit Agreement, at which time the Commitment of such
Non-Consenting Bank shall automatically terminate and such Non-Consenting Bank
shall no longer be a “Bank” under the Loan Documents (but shall continue to be
entitled to the benefits of Sections 2.13, 8.3 and 9.3). In the event that (x)
the Borrower or the Administrative Agent has requested the Banks to consent to a
departure from or waiver of any provisions of the Loan Documents or agree to any
amendment thereto and (y) Required Banks have agreed to such consent, waiver or
amendment, then any Bank that does not agree to such consent, waiver or
amendment (whether affirmatively or by failure to respond within five Domestic
Business Days of a request therefor) shall be deemed a “Non-Consenting Bank”.

 

ARTICLE 9

MISCELLANEOUS

 

Section 9.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Administrative Agent, at its address or facsimile
number set forth on the signature pages hereof, (y) in the case of any Lender,
at its address or facsimile number set forth in its Administrative Questionnaire
or (z) in the case of any party, such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrower. Each such notice, request or other communication shall
be effective when received at the address specified in this Section.

 

Section 9.2 No Waivers. No failure or delay by any Agent or Bank in exercising
any right, power or privilege hereunder or under any Note shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

Section 9.3 Expenses; Documentary Taxes; Indemnification. (a) The Borrower shall
pay (i) all out-of-pocket expenses of the Agents, including fees and
disbursements of special counsel for the Agents, in connection with the
preparation and administration of each Loan Document, any waiver or consent
thereunder or any amendment thereof or any Default or alleged Default, (ii) all
reasonable out-of-pocket costs and expenses incurred by each Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (iii) if an Event of Default
occurs, all out-of-pocket expenses incurred by any Agent or Lender, including
fees and disbursements of counsel, in connection with such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom. The Borrower shall indemnify each Lender against any transfer taxes,
documentary taxes, assessments or charges made by any governmental authority by
reason of the execution and delivery of the Loan Documents.

 

(b) The Borrower agrees to indemnify each Lender and its respective Affiliates
and the respective directors, officers, employees, agents and advisors of such
Lender and such

 

45



--------------------------------------------------------------------------------

Lender’s Affiliates (each of the foregoing being an “Indemnified Person”) and
hold each Indemnified Person harmless from and against any and all liabilities,
losses, damages, costs and expenses of any kind, including, without limitation,
the reasonable fees and disbursements of counsel, which may be incurred by such
Indemnified Person (or by any Agent (together with its officers, directors,
employees, agents and advisors and Affiliates) in connection with its actions as
Agent hereunder) in connection with any investigative, administrative or
judicial proceeding (whether or not such Indemnified Person shall be designated
a party thereto) relating to or arising out of the Loan Documents or any actual
or proposed use of proceeds of Loans or Letters of Credit hereunder including
any refusal of an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit; provided that no Indemnified
Person shall have the right to be indemnified hereunder for its own gross
negligence or willful misconduct.

 

Section 9.4 Sharing of Set-Offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Note held by it (other than in the circumstances contemplated by Section
8.5) which is greater than the proportion received by any other Lender in
respect of the aggregate amount of principal and interest due with respect to
any Note held by such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Notes held by the
other Lenders, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Notes held
by the Lenders shall be shared by the Lenders pro rata; provided that nothing in
this Section shall impair the right of any Lender to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness under the Notes. The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Note, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as if such holder of a participation were a direct creditor of the
Borrower in the amount of such participation.

 

Section 9.5 Amendments and Waivers. Any provision of the Loan Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Borrower and the Required Banks (and, if the rights or duties of
any Agent are affected thereby, by such Agent); provided that no such amendment
or waiver shall (i) increase the Commitment of any Bank without the written
consent of such Bank, (ii) reduce the principal of or rate of interest on any
Loan or any fees hereunder without the written consent of each Bank affected
thereby, (iii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder without the written consent of each
Bank affected thereby, (iv) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Notes, or the number of Banks, which
shall be required for the Banks or any of them to take any action under this
Section or any other provision of this Agreement without the written consent of
each Bank, (v) change any provision hereof in any manner that would alter the
pro rata sharing of payments required by this Agreement or the Note without the
written consent of each Bank, (vi) release any Guarantor from its guarantee
obligations under the Guarantee Agreement (except as expressly provided in the
Guarantee Agreement and except in connection with the merger, consolidation or
transfer of all or substantially all of the assets of such Guarantor into a Loan
Party as permitted

 

46



--------------------------------------------------------------------------------

under Section 5.7(a)) without the written consent of each Bank, (vii) waive any
condition set forth in Section 3.1 or Section 3.2 without the written consent of
each Bank, or (viii) change any provision of this Section without the written
consent of each Bank.

 

Section 9.6 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders; and provided further that except as contemplated
by sub-sections (b), (e) and (f) of this Section 9.6, by Section 9.4 and by the
definition of Applicable Lending Office, no Lender may assign, grant
participations in or otherwise transfer any of its rights or obligations under
this Agreement.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, LC Exposure and the Loans at the time owing to it), provided that
(i) except in the case of an assignment to a Lender or an Eligible Affiliate,
each of the Borrower, the Administrative Agent and each Issuing Bank must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (ii) except in the case of an assignment to a
Bank or an Eligible Affiliate or an assignment of the entire remaining amount of
the assigning Bank’s Commitment, or unless the Borrower, each Issuing Bank and
the Administrative Agent shall otherwise consent, the amount of the Commitment
of the assigning Bank subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than (A) $1,000,000, and (B) when
aggregated with the amount, if any, of the “Commitment” (under and as defined in
the Other Credit Agreement) of the assigning Bank being assigned substantially
simultaneously therewith, $10,000,000, (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance together with, unless otherwise agreed by the Administrative Agent, a
processing and recordation fee of $3,500, and (iv) the assignee, if it shall not
be a Bank, shall deliver to the Administrative Agent an Administrative
Questionnaire, and provided further, that any consent of the Borrower otherwise
required under this paragraph shall not be required if a Default has occurred
and is continuing. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under the Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under the
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under the Agreement, such Lender shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 8.3, and 9.3). Any assignment or transfer by a Lender of rights
or obligations under the Agreement that does not comply with this paragraph or
paragraph (f) shall be treated for purposes of the Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section. For purposes of this Section 9.6(b), “Eligible
Affiliate” means, with respect to any Lender, any Affiliate hereof that has
combined capital and surplus of at least $250,000,000.

 

47



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Acceptance and each notice of removal of a Bank under Section 8.5
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent clearly demonstrable error,
and the Borrower and each Lender and the Administrative Agent may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender and the Administrative Agent, at any reasonable time and from time to
time upon reasonable prior notice.

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. Upon the
effectiveness of any removal of a Bank pursuant to Section 8.5, the
Administrative Agent shall record the relevant information in the Register. No
assignment shall be effective, and no removal of Bank shall be effective, for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(e) Any Lender may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in any of its Loans or LC
Exposure. In the event of any such grant by a Lender of a participating interest
to a Participant, whether or not upon notice to the Borrower and the
Administrative Agent, the Borrower and the Administrative Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which any
Lender may grant such a participating interest shall provide that such Lender
shall retain the sole right and responsibility to enforce the obligations of the
Borrower hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such participation agreement may provide that such Lender will not agree to
any modification, amendment or waiver of this Agreement described in clause (i)
through (viii) of Section 9.5 without the consent of the Participant. The
Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article 8 with respect
to its participating interest.

 

(f) Any Lender may at any time assign as collateral security all or any portion
of its rights under this Agreement and its Note, including without limitation to
a Federal Reserve Bank. No such assignment shall release the transferor Lender
from its obligations hereunder.

 

(g) No Participant in any Lender’s Credit Exposure shall be entitled to receive
any greater payment under Section 8.3 than such Lender would have been entitled
to receive.

 

48



--------------------------------------------------------------------------------

Section 9.7 Collateral. Each of the Lenders represents to each Agent and each of
the other Lenders that it in good faith is not relying upon any “margin stock”
(as defined in Regulation U) as collateral in the extension or maintenance of
the credit provided for in this Agreement.

 

Section 9.8 New York Law. This Agreement and each Note shall be construed in
accordance with and governed by the law of the State of New York.

 

Section 9.9 Jurisdiction; Consent to Service of Process

 

(a) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to the Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that, to the extent permitted by applicable law, all claims in respect of
any such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by applicable law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Agent or any Lender may otherwise have
to bring any action or proceeding relating to the Loan Documents against the
Borrower, or any of its property, in the courts of any jurisdiction.

 

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to the Loan Documents in any court referred to in paragraph
(a) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c) The Borrower irrevocably consents to service of process in the manner
provided for notices in Section 9.1. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

Section 9.10 Jury Trial

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN

 

49



--------------------------------------------------------------------------------

INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11 Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

Section 9.12 Tax Disclosure. Notwithstanding any other provision herein, each
party hereto (and each employee, representative or other agent of each such
party) may disclose to any and all persons without limitation of any kind, the
U.S. tax treatment and U.S. tax structure of this Agreement and the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to any such party relating to such U.S. tax
treatment and U.S. tax structure.

 

Section 9.13 Additional Agreement. Each of the Borrower and each Bank that shall
have executed and delivered both the Existing Agreement and this Agreement agree
with each Issuing Bank that it will not enter into any amendment, consent or
waiver under or to this Agreement which would affect any right or obligation of
an Issuing Bank hereunder without the consent of such Issuing Bank.

 

50



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MEADWESTVACO CORPORATION

By:  

/s/ C.A. Niekamp

   

--------------------------------------------------------------------------------

   

Title:

 

Senior Vice President and

Chief Financial Officer

   

Address:

 

One High Ridge Park

Stamford, Connecticut 06905

   

Facsimile:

 

(203) 461-7988

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$41,250,000

     

THE BANK OF NEW YORK, as a Bank, as an

Issuing Bank and as the Administrative Agent

            By:  

/s/ Eliza S. Adams

               

--------------------------------------------------------------------------------

               

Title:

                   

Address:

 

One Wall Street, 22nd Floor

New York, New York 10286

Attention: Eliza S. Adams

               

Facsimile:

  (212) 635-1480                     with a copy to                

Address:

 

One Wall Street, 18th Floor

New York, New York 10286

Attention: Kareen Sinclair

               

Facsimile:

  (212) 635-4696

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$41,250,000

     

BANK ONE, NA, as a Bank, as an Issuing Bank and

as the Syndication Agent

            By:  

/s/ Karen C. Ryan

               

--------------------------------------------------------------------------------

               

Title:

 

KAREN C. RYAN

                   

DIRECTOR

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$39,000,000

     

BANK OF AMERICA, N.A., as a Bank, as an

Issuing Bank and as a Documentation Agent

            By:  

/s/ Michael Balok

               

--------------------------------------------------------------------------------

               

Title:

 

MICHAEL BALOK

                   

Managing Director

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$39,000,000

     

JP MORGAN CHASE BANK, as a Bank, as an

Issuing Bank and as a Documentation Agent

            By:  

/s/ Peter S. Predun

               

--------------------------------------------------------------------------------

               

Title:

 

Vice President

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$39,000,000

     

CITIBANK, N.A., as a Bank, as an Issuing Bank and

as a Documentation Agent

            By:  

/s/    Richard Rivera

               

--------------------------------------------------------------------------------

               

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$25,000,000

     

BARCLAYS BANK PLC

            By:  

/s/    John Giannone

               

--------------------------------------------------------------------------------

               

Title:

 

Director

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$25,000,000

     

COMMERZBANK AG, NEW YORK AND

GRAND CAYMAN BRANCHES

           

By:

 

/s/ Robert S. Taylor, Jr

               

--------------------------------------------------------------------------------

               

Title:

 

ROBERT S. TAYLOR, JR

                   

Senior Vice President

 

           

By:

 

/s/ Andrew P. Lusk

               

--------------------------------------------------------------------------------

               

Title:

 

Andrew P. Lusk

                   

Vice President

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$25,000,000

     

FLEET NATIONAL BANK, N.A.

            By:                    

--------------------------------------------------------------------------------

               

Title:

   

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$25,000,000

     

THE BANK OF NOVA SCOTIA

            By:   /s/ Todd S. Meller                

--------------------------------------------------------------------------------

               

Title:

 

TODD S. MELLER

                   

MANAGING DIRECTOR

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$25,000,000

     

WACHOVIA BANK N.A.

            By:   /s/ Shawn Janko                

--------------------------------------------------------------------------------

               

Title:

 

Shawn Janko

                   

Vice President

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$21,500,000

     

SUMITOMO MITSUI BANKING

CORPORATION

            By:   /s/ Peter Knight                

--------------------------------------------------------------------------------

               

Title:

 

Joint General Manager

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$21,500,000

     

SUNTRUST BANK

            By:   /s/    Kelly Gunter                

--------------------------------------------------------------------------------

               

Title:

 

Vice President

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$15,000,000

     

UBS LOAN FINANCE, LLC

            By:                    

--------------------------------------------------------------------------------

               

Title:

                         

 

            By:                    

--------------------------------------------------------------------------------

               

Title:

   

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$15,000,000

         

THE NORTHERN TRUST COMPANY

           

By:

 

/s/    Timothy J. Dunning

               

--------------------------------------------------------------------------------

               

Title:

 

Vice President

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$15,000,000      

BANK OF TOKYO-MITSUBISHI TRUST

COMPANY

            By:   /s/ K. Ossolinski                

--------------------------------------------------------------------------------

               

Title:

 

K. Ossolinski

                   

Vice President

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$15,000,000

     

ING (U.S.) CAPITAL LLC

        By:                  

--------------------------------------------------------------------------------

               

Title:

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$15,000,000

     

ROYAL BANK OF SCOTLAND

            By:   /s/ David Apps                

--------------------------------------------------------------------------------

               

Title:

  David Apps                     Senior Vice President

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$15,000,000

     

NATIONAL CITY BANK

       

By:

 

/s/ Thomas J. McDonnell

             

--------------------------------------------------------------------------------

               

Title:

 

Thomas J. McDonnell

                   

Senior Vice President

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$15,000,000

     

BNP PARIBAS

        By:                  

--------------------------------------------------------------------------------

               

Title:

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$15,000,000

     

MELLON BANK

        By:                  

--------------------------------------------------------------------------------

               

Title:

 



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

$12,500,000

     

FIFTH THIRD BANK

       

By:

 

/s/ Ann Pierson

             

--------------------------------------------------------------------------------

               

Title:

 

Assistant Vice President

 